August 20 2008


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      2008 MT 296

                                            _____________________________________

STATE OF MONTANA,                                   No. 05-676

          Plaintiff and Respondent,

     v.

MICHAEL THADDEUS GOETZ,

          Defendant and Appellant.

                                            _____________________________________

STATE OF MONTANA,                                   No. 05-539

          Plaintiff and Respondent,

     v.

JOSEPH PATRICK HAMPER,

          Defendant and Appellant.

                                             ____________________________________



APPEAL FROM:     District Court of the Eighteenth Judicial District,
                 In and for the County of Gallatin, Cause Nos. DC-04-354 and DC-04-390
                 The Honorable Mike Salvagni, Presiding Judge.


COUNSEL OF RECORD:

          For Appellants:

                 Peter B. Ohman (argued), Gallatin County Public Defender’s Office,
                 Bozeman, Montana

                 Brian K. Gallik (argued), Goetz, Gallik & Baldwin, P.C., Bozeman,
                 Montana
         For Respondent:

               Hon. Mike McGrath, Attorney General; Jim Wheelis and Mark Mattioli
               (argued), Assistant Attorneys General, Helena, Montana

               Marty Lambert, County Attorney; Todd Whipple, Deputy County
               Attorney, Bozeman, Montana

                                          _____________________________________

                                                Argued and Submitted: July 19, 2006

                                                          Decided: August 20, 2008

Filed:

              ____________________________________________
                                  Clerk




                                      2
Chief Justice Karla M. Gray delivered the Opinion of the Court.


¶1    Michael Thaddeus Goetz (Goetz) and Joseph Patrick Hamper (Hamper)

(collectively, the Defendants) appeal from the judgments entered by the Eighteenth

Judicial District Court, Gallatin County, on their respective convictions for felony

criminal distribution of dangerous drugs. Specifically, the Defendants challenge the

District Court’s denial of their motions to suppress evidence. We reverse and remand.

¶2    We address the following issue:

¶3    Were the Defendants’ rights under Article II, Sections 10 and 11 of the Montana

Constitution violated by the warrantless electronic monitoring and recording of their one-

on-one conversations with confidential informants, notwithstanding the confidential

informants’ consent to the monitoring?

                                  BACKGROUND
¶4    In light of the identical primary legal issue raised in these two appeals, we

consolidated the cases for purposes of oral argument and resolution. The following sets

forth the relevant factual and procedural background of the individual cases.

                                  State v. Goetz
¶5    On May 19, 2004, Matt Collar (Collar), a detective with the Missouri River Drug

Task Force (Task Force), made contact with Suzanne Trusler (Trusler), who previously

had agreed to act as a confidential informant for the Task Force. Trusler informed Collar

she had arranged to purchase a gram of methamphetamine from Goetz. Trusler then met

with Collar and Detective Travis Swandal (Swandal) and allowed them to outfit her with

a body wire receiving device. The detectives did not seek or obtain a search warrant



                                            3
authorizing use of the body wire. Collar gave Trusler $200 with which to purchase the

drug. Trusler then went to Goetz’s residence and purchased methamphetamine from him.

The conversation between Goetz and Trusler during the drug transaction was monitored

and recorded by the detectives via Trusler’s body wire. Goetz was unaware of, and did

not consent to, the electronic monitoring and recording of his conversation with Trusler.

¶6     The State of Montana (State) subsequently charged Goetz by information with the

offense of felony criminal distribution of dangerous drugs. In the information, the State

listed Collar and Swandal as witnesses to be called at trial. The State also advised Goetz

that it intended to introduce the tape recording of his and Trusler’s conversation, and a

transcript of the recording, into evidence at trial. Goetz moved the District Court to

suppress the evidence derived from the electronic monitoring and recording of the

conversation on the basis that it violated his rights to privacy and to be free from

unreasonable searches and seizures as guaranteed by Article II, Sections 10 and 11 of the

Montana Constitution. The District Court held a hearing and subsequently denied the

motion to suppress. Goetz then pled guilty to the charged offense, expressly reserving his

right to appeal the District Court’s denial of his suppression motion.

                                State v. Hamper
¶7     On August 4, 2004, Collar made contact with Chrystal White (White), who

previously had agreed to act as a confidential informant with the Task Force. White

informed Collar that she had arranged to purchase 1/8 ounce of marijuana for $50 from

Hamper. White met with Collar and Swandal and allowed the detectives to outfit her

with a body wire receiving device. Collar provided White with $50 to purchase the



                                             4
marijuana. White met Hamper in a parking lot and purchased marijuana from him. The

drug transaction took place in White’s vehicle and the conversation between White and

Hamper was monitored and recorded by the detectives via White’s body wire. The

following day, White again contacted Collar and informed him she had arranged to

purchase another 1/8 ounce of marijuana from Hamper for $50. White met with Collar

and Swandal and again allowed them to outfit her with a body wire. White then went to

Hamper’s residence and purchased marijuana from him.              Again, the conversation

between White and Hamper regarding the drug transaction was electronically monitored

and recorded by the detectives via White’s body wire. The detectives did not seek or

obtain search warrants authorizing the electronic monitoring or recording of either

conversation. Hamper was unaware of, and did not consent to, the electronic monitoring

and recording of either conversation.

¶8     The State subsequently charged Hamper by information with two counts of felony

criminal distribution of dangerous drugs. The State indicated its intent to call Collar and

Swandal as witnesses at trial, and also indicated its intent to introduce the recordings of

the two conversations—and transcripts of those recordings—into evidence at trial.

Hamper moved to suppress evidence obtained via the electronic monitoring and

recording of the two conversations on the basis that it violated his rights to privacy and to

be free from unreasonable searches and seizures as guaranteed by Article II, Sections 10

and 11 of the Montana Constitution. The District Court held a hearing and subsequently

denied Hamper’s motion to suppress. Hamper then pled guilty to the charged offenses,

expressly reserving his right to appeal the denial of his suppression motion.


                                             5
                             STANDARD OF REVIEW
¶9     We review a district court’s denial of a criminal defendant’s motion to suppress

evidence to determine whether the court’s findings of fact are clearly erroneous and its

interpretation and application of the law correct. State v. Copelton, 2006 MT 182, ¶ 8,

333 Mont. 91, ¶ 8, 140 P.3d 1074, ¶ 8. Here, the parties do not dispute the District

Court’s relevant findings of fact.    Consequently, we review only whether the court

correctly interpreted and applied the law.

                                   DISCUSSION
¶10 Were the Defendants’ rights under Article II, Sections 10 and 11 of the
Montana Constitution violated by the warrantless electronic monitoring and
recording of their one-on-one conversations with confidential informants,
notwithstanding the confidential informants’ consent to the monitoring?

¶11    The Defendants’ motions to suppress relied primarily on State v. Solis, 214 Mont.

310, 693 P.2d 518 (1984), in which this Court determined that the warrantless electronic

monitoring and recording of the defendant’s conversations with an undercover law

enforcement officer violated the defendant’s rights under Article II, Sections 10 and 11 of

the Montana Constitution, notwithstanding the undercover officer’s consent to the

monitoring. The State countered that, under State v. Brown, 232 Mont. 1, 755 P.2d 1364

(1988), the electronic monitoring of a conversation between two people, with the consent

of one of them, does not constitute a search subject to the search warrant requirement.

¶12    The District Court recognized the conflict between Solis and Brown, and noted our

own observation, in State v. Hardaway, 2001 MT 252, ¶ 51, 307 Mont. 139, ¶ 51, 36 P.3d

900, ¶ 51, of jurisprudential inconsistencies in privacy law cases from the mid-1980s

through the early 1990s. Determining stare decisis required the application of Brown, the



                                             6
District Court denied the motions to suppress. It concluded the Defendants did not have a

reasonable expectation of privacy in their conversations with the confidential informants

and, thus, the electronic monitoring of the conversations by use of body wire transmitting

devices did not violate the Defendants’ rights of privacy or to be free from unreasonable

searches and seizures. The Defendants assert legal error.

¶13    The Fourth Amendment to the United States Constitution and Article II, Section

11 of the Montana Constitution protect citizens against unreasonable searches and

seizures. The Defendants do not dispute that, pursuant to United States Supreme Court

jurisprudence, warrantless electronic monitoring of face-to-face conversations, with the

consent of one party to the conversation, does not constitute a search and, therefore, does

not violate the Fourth Amendment. See e.g. United States v. White, 401 U.S. 745, 91 S.

Ct. 1122 (1971).     They assert, however, that Article II, Sections 10 and 11 of the

Montana Constitution afford citizens a greater right to privacy which, in turn, provides

broader protection than the Fourth Amendment in situations involving searches and

seizures occurring in private settings.

¶14    Article II, Section 10 of the Montana Constitution provides that “[t]he right of

individual privacy is essential to the well-being of a free society and shall not be

infringed without the showing of a compelling state interest.” Article II, Section 11 of

the Montana Constitution provides that

       [t]he people shall be secure in their persons, papers, homes and effects from
       unreasonable searches and seizures. No warrant to search any place, or
       seize any person or thing shall issue without describing the place to be
       searched or the person or thing to be seized, or without probable cause,
       supported by oath or affirmation reduced to writing.


                                            7
We address Article II, Section 10 in conjunction with Article II, Section 11 in analyzing

and resolving a search or seizure issue that specifically implicates the right to privacy.

See e.g. Hardaway, ¶ 32; State v. Siegal, 281 Mont. 250, 264-65, 934 P.2d 176, 184-85

(1997) (overruled in part in State v. Kuneff, 1998 MT 287, ¶ 19, 291 Mont. 474, ¶ 19, 970

P.2d 556, ¶ 19). Furthermore, “[i]n light of the constitutional right to privacy to which

Montanans are entitled, we have held that the range of warrantless searches which may

be lawfully conducted under the Montana Constitution is narrower than the

corresponding range of searches that may be lawfully conducted pursuant to the federal

Fourth Amendment.” Hardaway, ¶ 35.

                                    I. Solis and Brown

¶15    Given the parties’ and the District Court’s understandable reliance in this case on

early Montana privacy and search and seizure jurisprudence as set forth in Solis and

Brown, we begin with a discussion of those cases. In Solis, law enforcement employed

an undercover officer to act as a pawnshop proprietor and, with the officer’s consent,

videotaped certain events in the pawnshop.         On numerous occasions, Solis was

videotaped selling merchandise—some of which apparently was stolen—to the

undercover officer. The State charged Solis with theft and intended to rely at trial on the

videotapes and testimony from the officers running the taping machine rather than any

testimony from the undercover officer who consented to the videotaping. Solis, 214

Mont. at 312-13, 693 P.2d at 519.




                                            8
¶16    On appeal from the trial court’s suppression of the videotapes and testimony, we

addressed whether the State violated Solis’s right to privacy under Article II, Section 10

of the Montana Constitution. First, we set forth the test for determining whether an

individual has a constitutionally protected right of privacy as (1) does the individual have

an actual or subjective expectation of privacy? and, if so, (2) is that expectation of

privacy one which society is willing to view as reasonable? Solis, 214 Mont. at 314, 693

P.2d at 520 (citing Missoulian v. Board of Regents of Higher Educ., 207 Mont. 513, 522,

675 P.2d 962, 967 (1984)). We concluded the defendant exhibited an actual expectation

of privacy by holding his conversations with the undercover officer in a small, enclosed

office within the pawnshop with only a personal friend of the defendant present, and this

expectation of privacy was reasonable because there were no areas from which other

individuals could have overheard the conversations. Solis, 214 Mont. at 314, 693 P.2d at

520. On the privacy versus electronic monitoring issue, we held that “in face-to-face

encounters in a private setting, there is a reasonable expectation that hidden monitoring is

not taking place.” Solis, 214 Mont. at 318, 693 P.2d at 522.

¶17    We next proceeded to the question of whether a compelling state interest justified

infringing on Solis’s right under Article II, Section 10 of the Montana Constitution. We

determined that a compelling state interest exists where the state is enforcing its criminal

laws for the benefit and protection of its citizens, especially under the Solis circumstances

where the suspect had engaged in repeated activity thought to be criminal. Even when a

compelling interest in invading an individual’s privacy existed, however, we required that

the procedural safeguards attached to the constitutional right to be free from unreasonable


                                             9
searches and seizures must first be met. In other words, “[t]he State was required to show

probable cause to support the issuance of a search warrant.” Solis, 214 Mont. at 318-19,

693 P.2d at 522. The trial court having found no exigent circumstances precluding law

enforcement from a reasonable opportunity to seek a search warrant, we held that the

warrantless monitoring and recording of the defendant’s conversations with the

undercover officer violated his right to be free from unreasonable searches. Solis, 214

Mont. at 319-20, 693 P.2d at 523.

¶18    Solis set forth an in-depth discussion and analysis of the right to privacy

guaranteed by the Montana Constitution. However, only two Justices concurred in the

holding based on application of the Montana Constitution. Three additional Justices

concurred in the result of the decision, but relied on Katz v. United States, 389 U.S. 347,

88 S. Ct. 507 (1967), and other federal case law to determine that an unreasonable

warrantless search occurred which was not justified by any exception to the warrant

requirement. Solis, 214 Mont. at 320, 693 P.2d at 523 (Sheehy & Weber, JJ., & Haswell,

C.J., concurring). Consequently, Solis is not controlling precedent regarding application

of Article II, Sections 10 and 11 of the Montana Constitution to the substantially similar

circumstances of the present case.

¶19    The Court decided Brown in 1988, less than four years after Solis. In that case,

law enforcement monitored and recorded three conversations between a suspect and an

undercover police officer via a body wire transmitting device attached to the officer. The

conversations took place in a vehicle in a parking lot, over the telephone and in a motel

room rented by the undercover officer, and all related to arranging and completing a


                                            10
single transaction for the sale of marijuana. Upon being charged with felony criminal

sale of dangerous drugs, the defendant moved to dismiss the charge, arguing in part that

the recording of her conversations without her knowledge was illegal. The trial court

denied the motion to dismiss and the defendant appealed. Brown, 232 Mont. at 3-4, 755

P.2d at 1366.

¶20   In addressing the defendant’s face-to-face conversations in the vehicle and motel

room, the Court noted the United States Supreme Court’s holding in White that

warrantless electronic monitoring of face-to-face conversations—with the consent of one

participant—does not violate the search and seizure provisions of the Fourth Amendment

to the United States Constitution. The Court also recognized, however, that Article II,

Section 10 of the Montana Constitution, in conjunction with Article II, Section 11, grants

rights beyond those in the federal constitution and requires an independent analysis of

privacy and search and seizure issues. Brown, 232 Mont. at 9-10, 755 P.2d at 1369-70.

¶21   The Brown Court observed that some violation of a person’s reasonable

expectation of privacy must have occurred before the protections of Article II, Section 11

are implicated.   The Court then determined—with little analysis and no citation to

authority—that, while the defendant possessed a subjective expectation that her

conversations with the undercover officer would remain private, her expectation of

privacy was not reasonably justifiable and, consequently, no search or seizure occurred.

Brown, 232 Mont. at 10, 755 P.2d at 1370. The Court further determined that the

warrantless electronic monitoring and recording of a conversation with the consent of one

participant did not violate Article II, Section 10 of the Montana Constitution. Brown, 232


                                           11
Mont. at 11, 755 P.2d at 1371. On that basis, the Court held that “warrantless consensual

electronic monitoring of face-to-face conversations by the use of a body wire transmitting

device, performed by law enforcement officers while pursuing their official duties, does

not violate the right to be free of unreasonable searches and seizures nor the privacy

section of the Montana Constitution.” Brown, 232 Mont. at 8, 755 P.2d at 1369. The

Court’s prior holding in Solis was neither acknowledged nor overruled.

¶22   When discussing why the warrantless consensual electronic monitoring and

recording of the conversation did not violate the defendant’s rights under the Montana

Constitution in Brown, the Court cited United States Supreme Court cases and one legal

commentator. Furthermore, while Brown did not expressly cite White, the concepts

contained in the discussion of the Montana Constitution in Brown appear to be taken

directly from the Supreme Court’s rationale in that case. See White, 401 U.S. at 749-54,

91 S. Ct. at 1125-27; Brown, 232 Mont. at 10-11, 755 P.2d at 1370-71.               Thus,

notwithstanding our recognition in Brown that Article II, Sections 10 and 11 of the

Montana Constitution, taken together, grant rights beyond those contained in the federal

constitution, our resolution of that case merely paralleled federal jurisprudence on the

subject and failed to properly analyze the greater rights guaranteed by Montana’s

Constitution. Stated differently, having stated without equivocation that the Montana

Constitution expressly provides more privacy protection than that inferred from the

United States Constitution—with the corresponding obligation to provide an independent

analysis under the Montana Constitution—we failed to follow through. See Brown, 232

Mont. at 10-11, 755 P.2d at 1370-71. Nor did we do so in the only two cases since 1988


                                           12
in which we have cited Brown for its holding regarding the monitoring and recording of

face-to-face conversations. See State v. Belgarde, 244 Mont. 500, 798 P.2d 539 (1990)

and State v. Staat, 251 Mont. 1, 822 P.2d 643 (1991).

¶23    In more recent years, this Court has readily applied Article II, Section 10 in search

and seizure cases to protect the privacy interests of Montana citizens.          Indeed, in

Hardaway, ¶ 57, we noted our “consistent trend toward protecting the privacy interests of

our citizens[:]”

       [I]n State v. Sawyer [174 Mont. 512, 571 P.2d 1131 (1977)], this Court first
       applied Article II, Section 10 to a search and seizure case and explicitly
       stated that Section 10 provided greater individual privacy protection in such
       cases than did the federal constitution. We restated this rule in [Solis] and
       State v. Sierra, [214 Mont. 472, 692 P.2d 1273 (1985)], among others.
       During this same time, however, the Court ruled on numerous other search
       and seizure cases and made no reference to Article II, Section 10
       whatsoever. . . . Subsequently, from the mid-1980s through the early
       1990s, the Court provided no greater protection for individual privacy in
       search and seizure cases than parallel federal law provided . . . . However,
       since City of Billings v. Whalen (1990), 242 Mont. 293, 790 P.2d 471, this
       Court has given increased protection to the privacy rights of Montana
       citizens, limiting the scope of search and seizure cases, and since State v.
       Bullock [272 Mont. 361, 901 P.2d 61 (1995)], the Court has applied Article
       II, Section 10, emphasizing “privacy as a mechanism to support
       interpretation of search and seizure cases.” . . . In the ensuing years, we
       consistently analyzed search and seizure cases involving significant privacy
       issues under both Sections 10 and 11 of Article II of the Montana
       Constitution.

Hardaway, ¶ 51. In light of this “consistent trend” of protecting Montana citizens’

heightened privacy rights under our Constitution, the Hardaway Court overruled an

earlier case addressing the relevant issue on the basis that the rationale in the prior case

was premised exclusively on federal jurisprudence and failed to comport with current




                                            13
search and seizure and right to privacy analyses under the Montana Constitution.

Hardaway, ¶¶ 55-57 (overruling State v. Ulrich, 187 Mont. 347, 609 P.2d 1218 (1980)).

¶24    Similarly here, we conclude Brown provides little, if any, guidance in resolving

the issue before us in light of the reliance on federal jurisprudence—and limited analysis

and application of the provisions of the Montana Constitution—in that case. Therefore,

we overrule Brown and again recognize that Solis is not controlling precedent. As a

result, we examine the issue before us anew, applying more current and consistent

interpretations of Article II, Sections 10 and 11 of the Montana Constitution.

          II. Analysis Under Current Montana Constitutional Search and
                   Seizure and Right To Privacy Jurisprudence

¶25    The issue in the present case is whether the warrantless electronic monitoring and

recording of a face-to-face conversation with the consent of one participant in the

conversation violates the other participant’s rights to privacy and to be free from

unreasonable searches and seizures guaranteed by Article II, Sections 10 and 11. The

initial inquiry in addressing this issue is determining whether such conduct constitutes a

search. See State v. Scheetz, 286 Mont. 41, 46, 950 P.2d 722, 724 (1997). A search is

“the use of some means of gathering evidence which infringes upon a person’s

reasonable expectation of privacy.”     Hardaway, ¶ 16.      “A search occurs when the

government infringes upon an individual’s expectation of privacy that society considers

objectively reasonable.” Where no objectively reasonable expectation of privacy exists, a

“search” does not occur within the contemplation of Article II, Section 11 of the Montana




                                            14
Constitution. State v. Hamilton, 2003 MT 71, ¶ 17, 314 Mont. 507, ¶ 17, 67 P.3d 871, ¶

17 (citing Scheetz, 286 Mont. at 46, 950 P.2d at 725).

¶26    Article II, Section 11 protects Montana citizens from unreasonable searches and

seizures. Similarly, the Article II, Section 10 right to privacy—even where established—

is not absolute, but may be infringed upon a showing of a compelling state interest to do

so. See State v. Nelson, 283 Mont. 231, 243, 941 P.2d 441, 449 (1997). However, even

upon a showing of a compelling state interest, “the State may not invade an individual’s

privacy unless the procedural safeguards attached to the right to be free from

unreasonable searches and seizures are met.” State v. Elison, 2000 MT 288, ¶53, 302

Mont. 228, ¶ 53, 14 P.3d 456, ¶ 53.

¶27    We determine whether a state action constitutes an “unreasonable” or “unlawful”

search or seizure in violation of the Montana Constitution by analyzing three factors: 1)

whether the person challenging the state’s action has an actual subjective expectation of

privacy; 2) whether society is willing to recognize that subjective expectation as

objectively reasonable; and 3) the nature of the state’s intrusion. See e.g. State v. Hill,

2004 MT 184, ¶ 24, 322 Mont. 165, ¶ 24, 94 P.3d 752, ¶ 24. The first two factors are

considered in determining whether a search or seizure occurred, thus triggering the

protections of Article II, Sections 10 and 11.           The third factor relates to the

reasonableness of the search or seizure under the circumstances. Under the third factor,

we determine whether the state action complained of violated the Article II, Section 10

and 11 protections because it was not justified by a compelling state interest or was

undertaken without procedural safeguards such as a properly issued search warrant or


                                            15
other special circumstances. See e.g. State v. Tackitt, 2003 MT 81, ¶ 23, 315 Mont. 59, ¶

23, 67 P.3d 295, ¶ 23; Scheetz, 286 Mont. at 50, 950 P.2d at 727; State v. Smith, 2004 MT

234, ¶¶ 12-13, 322 Mont. 466, ¶¶ 12-13, 97 P.3d 567, ¶¶ 12-13. We address these factors

in turn.

      A. Did the Defendants Have an Actual Subjective Expectation of Privacy?

¶28    “[W]e recognize that naturally a person seeks to protect certain parts of his or her

privacy, and i t is those desires which are at the foundation for the constitutional

safeguards that exist to protect them.” Scheetz, 286 Mont. at 48, 950 P.2d at 726.

Moreover, a person normally expects privacy free from governmental intrusion not

authorized by a warrant in her or his home. See State v. Graham, 2004 MT 385, ¶ 21,

325 Mont. 110, ¶ 21, 103 P.3d 1073, ¶ 21 (citations omitted). Thus, while the home is

traditionally “the raison d’être for the constitutional protection[,]” “the right to be free

from unreasonable searches and seizures encompasses more than the home . . . .”

Graham, ¶ 22. In that regard, we observe again that Article II, Section 11 guarantees that

“[t]he people shall be secure in their persons, papers, homes and effects from

unreasonable searches and seizures.” (Emphasis added).

¶29    These fundamental principles clarify that we base our recognition of an actual

expectation of privacy on various factors. See Scheetz, 286 Mont. at 48, 950 P.2d at 726.

“‘What a person knowingly exposes to the public is not protected, but what an individual

seeks to preserve as private, even in an area accessible to the public, may be

constitutionally protected.’” Scheetz, 286 Mont. at 49, 950 P.2d at 726-27 (quoting

Bullock, 272 Mont. at 375, 901 P.2d at 70). Indeed, in Montana,


                                            16
       when persons leave the privacy of their home and expose themselves and
       their effects to the public and its independent powers of perception, it is
       clear that they cannot expect to preserve the same degree of privacy for
       themselves or their affairs as they could expect at home. However, when a
       person takes precautions to place items behind or underneath seats, in
       trunks or glove boxes, or uses other methods of ensuring that those items
       may not be accessed and viewed without permission, there is no obvious
       reason to believe that any privacy interest with regard to those items has
       been surrendered simply because those items happen to be in an
       automobile.

Elison, ¶ 51 (citation omitted). While Elison involved physical items stowed within a

vehicle, the same rationale applies to a conversation with another person in a vehicle

which cannot be overheard by the public outside the vehicle. Thus, where a person has

gone to considerable trouble to keep activities and property away from prying eyes, the

person evinces a subjective expectation of privacy in those activities and that property.

State v. 1993 Chevrolet Pickup, 2005 MT 180, ¶ 12, 328 Mont. 10, ¶ 12, 116 P.3d 800, ¶

12. Accordingly, we determine whether a person has knowingly exposed something to

the public and, consequently, surrendered his or her privacy protections by looking at the

particular facts of the case. Scheetz, 286 Mont. at 49, 950 P.2d at 726-27.

¶30    Here, the face-to-face conversations between the Defendants and one other

individual were within the Defendants’ private homes and, in Hamper’s case, in the

confines of a vehicle. The Defendants did not conduct their conversations where other

individuals were present or physically within range to overhear the conversations. In

other words, the Defendants kept their activities and conversations away from prying

eyes (and ears), and did not expose their conversations to the public’s “independent




                                            17
powers of perception.”        We conclude the Defendants exhibited actual subjective

expectations of privacy in the face-to-face conversations they held in private settings.

           B. Is Society Willing to Recognize the Defendants’ Expectations of
                                 Privacy as Reasonable?

¶31      We next address whether society is willing to recognize an individual’s subjective

expectation that a one-on-one conversation conducted in a private setting is not being

surreptitiously electronically monitored and recorded. Stated differently, does society

perceive it is reasonable to expect privacy in a personal conversation held in a private

setting? “The reasonableness inquiry hinges on the essence of underlying constitutional

values—including respect for both private, subjective expectations and public norms. In

assessing the constitutionality of technologically enhanced government surveillance in a

particular case, we must identify the values that are at risk, and vest the reasonable-

expectation-of-privacy test with those values.” State v. Blow, 602 A.2d 552, 555 (Vt.

1991).

¶32      We observe here the importance of avoiding an overly narrow delineation of the

nature of the reasonableness inquiry, because to do so would render every conceivable

factual difference in a conversation subject to litigation. In Montana, the protections

afforded by Article II, Section 11 of the Montana Constitution “extend to all of

Montana’s citizens including those suspected of a criminal act or charged with one.”

Hardaway, ¶ 14. Indeed, we have long observed this principle, even under the search and

seizure provision of our 1889 Constitution:

         the exercise of the power of search and seizure is absolutely essential to the
         public welfare. . . . But the process may be exercised, and the law enforced


                                              18
       and vindicated, without transgressing those constitutional guaranties which
       are provided for all alike, the guiltless and the guilty.

State ex rel. Thibodeau v. Fourth Jud. Dist., 70 Mont. 202, 209, 224 P. 866, 869 (1924)

(emphasis added).

¶33    We have on prior occasions quoted extensively from—and discussed the debates

of—the delegates to the constitutional convention with regard to the inclusion of the right

to privacy in the 1972 Montana Constitution. See e.g. Siegal, 281 Mont. at 276-77, 934

P.2d at 191-92. Delegate Campbell stated that “the [Bill of Rights] committee felt very

strongly that the people of Montana should be protected as much as possible against

eavesdropping, electronic surveillance, and such type of activities. . . . [W]e found that

the citizens of Montana were very suspicious of such type of activity.”            Montana

Constitutional Convention, Verbatim Transcript, March 7, 1972, p. 1682.            Delegate

Dahood reported even more strongly: “[I]t is inconceivable to any of us that there would

ever exist a situation in the State of Montana where electronic surveillance could be

justified. . . . [W]ithin the area of the State of Montana, we cannot conceive of a situation

where we could ever permit electronic surveillance.” Transcript, p. 1687. Thus, the

Constitutional Convention delegates were aware of the great value Montana citizens

place on the right to privacy and the clear risk to that privacy engendered by the existence

and advancement of electronic technology as used by law enforcement.

¶34    “[T]he proceedings of the 1972 Montana Constitutional Convention disclose on

the part of the delegates a particular concern over the intrusion of the government into the




                                             19
privacy of Montanans through the use of various types of electronic monitoring and

surveillance.” Siegal, 281 Mont. at 265, 934 P.2d at 184.

       [I]t is clear that the delegates’ concerns encompassed the invasion of
       citizens’ privacy without their knowledge by means of various sorts of
       electronic audio and visual monitoring and surveillance equipment. Not
       only were the delegates wary of existing technology of this type, but they
       recognized that this sort of technology would continue to be refined and
       would become more widespread and easily available. In this regard their
       concerns have been well-founded. Moreover, it is also clear that, in the
       delegates’ view, the use of this sort of technology should be justified only
       in the most serious of situations, involving heinous crimes where it is
       necessary to “risk the right of individual privacy because there is a greater
       purpose to be served.”

Siegal, 281 Mont. at 277, 934 P.2d at 192.

¶35    The express statements of the delegates to the 1972 Montana Constitutional

Convention regarding the government’s use of electronic surveillance against Montana’s

citizens provide direct support for a conclusion that society is willing to recognize as

reasonable the expectation that conversations held in a private setting are not

surreptitiously being electronically monitored and recorded by government agents. We

are convinced that Montanans continue to cherish the privacy guaranteed them by

Montana’s Constitution. Thus, while we recognize that Montanans are willing to risk

that a person with whom they are conversing in their home or other private setting may

repeat that conversation to a third person, we are firmly persuaded that they are unwilling

to accept as reasonable that the same conversation is being electronically monitored and

recorded by government agents without their knowledge.




                                             20
¶36    Nor should the underlying purpose or content of the conversations at issue reflect

upon society’s willingness to accept a subjective expectation of privacy in those

conversations as reasonable. As the Supreme Court of Alaska aptly stated,

       [a]ll of us discuss topics and use expressions with one person that we would
       not undertake with another and that we would never broadcast to a crowd.
       Few of us would ever speak freely if we knew that all our words were being
       captured by machines for later release before an unknown and potentially
       hostile audience. No one talks to a recorder as he talks to a person. . . .
       One takes the risk that his friend may repeat what has been said. One
       shouldn’t be required to take the additional risk of an entirely different
       character—that his conversation is being surreptitiously transcribed or
       broadcast.
                                          .   .    .

       . . . . It is axiomatic that police conduct may not be justified on the basis of
       the fruits obtained. It is, of course, easy to say that one engaged in an
       illegal activity has no right to complain if his conversations are broadcast or
       recorded. If, however, law enforcement officials may lawfully cause
       participants secretly to record and transcribe private conversations, nothing
       prevents monitoring of those persons not engaged in illegal activity, who
       have incurred displeasure, have not conformed or have espoused unpopular
       causes.

State v. Glass, 583 P.2d 872, 877-78 (Alaska 1978) (internal citations omitted).

¶37    Based on the foregoing, we conclude each Defendant’s expectation of privacy in

the conversations at issue here is one society is willing to accept as reasonable. As stated

above, “[a] search occurs when the government infringes upon an individual’s

expectation of privacy that society considers objectively reasonable.” Hamilton, ¶ 17.

Thus, we further conclude that the electronic monitoring and recording of the

Defendants’ in-person conversations constituted searches within the contemplation of the

Article II, Sections 10 and 11 rights to privacy and to be free from unreasonable searches.

                           C. Nature of the State’s Intrusion


                                             21
¶38    We next address whether the nature of the State’s intrusion in conducting the

searches at issue renders those searches unreasonable under the circumstances before us.

In other words, the remaining question is whether the searches violate the Defendants’

rights under Article II, Sections 10 and 11 of the Montana Constitution.

¶39    As stated above, the Article II, Section 10 right to privacy is not absolute, but may

be infringed upon a showing of a compelling state interest to do so. Even upon the

showing of a compelling state interest, however, state action which infringes upon an

individual’s privacy right must be closely tailored to effectuate that compelling interest.

Hamilton, ¶ 37. Thus, “the State may not invade an individual’s privacy unless the

procedural safeguards attached to the right to be free from unreasonable searches and

seizures are met.” Elison, ¶ 53.

¶40    Our long-standing rule is that searches conducted in the absence of a properly

issued search warrant are per se unreasonable, absent a recognized exception to the

warrant requirement. See e.g. State v. McLees, 2000 MT 6, ¶¶ 10 and 26, 298 Mont. 15,

¶¶ 10 and 26, 994 P.2d 683, ¶¶ 10 and 26.

       “The presence of a search warrant serves a high function. Absent some
       grave emergency, the Fourth Amendment [and Article II, Section 11 of the
       Montana Constitution] has interposed a magistrate between the citizen and
       the police. This was done not to shield criminals nor to make the home a
       safe haven for illegal activities. It was done so that an objective mind
       might weigh the need to invade that privacy in order to enforce the law.
       The right of privacy was deemed too precious to entrust to the discretion of
       those whose job is the detection of crime and the arrest of criminals.”

McLees, ¶ 26 (quoting State v. Sorenson, 180 Mont. 269, 274, 590 P.2d 136, 140 (1979)).

Where, as here, a warrantless search has been conducted, the State bears the burden of



                                            22
establishing that an exception to the warrant requirement justifies the search.      See

Sorenson, 180 Mont. at 273, 590 P.2d at 139. The State advances alternative arguments

in this regard and we address them in turn.

                                        1. Consent

¶41    The State first argues that the warrantless searches at issue here were authorized

by the confidential informants’ consent to the monitoring and recording of the

conversations. Indeed, we long have recognized that a warrantless search is not unlawful

where it is conducted with consent freely and voluntarily given. See e.g. Sorenson, 180

Mont. at 275, 590 P.2d at 140. Furthermore,

       “when the prosecution seeks to justify a warrantless search by proof of a
       voluntary consent, it is not limited to proof that consent was given by the
       defendant, but may show that permission to search was obtained from a
       third party who possessed common authority over or other sufficient
       relationship to the premises or effects sought to be inspected.”

Sorenson, 180 Mont. at 275, 590 P.2d at 140 (quoting United States v. Matlock, 415 U.S.

164, 171, 94 S. Ct. 988, 993 (1974)). The State asserts that, because the confidential

informants in these cases arranged with law enforcement to wear the body wires and

clearly consented to the electronic monitoring and recording of the conversations, their

consents justified the warrantless searches.

¶42    As noted above, we derived the third-party consent exception to the constitutional

search warrant requirement in Sorenson from the United States Supreme Court’s decision

in Matlock. While we interpret Montana’s Constitution to provide greater protections for

individuals in the context of search and seizure issues than does the Fourth Amendment

to the United States Constitution, we use some federal Fourth Amendment analysis in


                                               23
addressing issues under the Montana Constitution. See e.g. Scheetz, 286 Mont. at 46-49,

950 P.2d at 725-27; Hill, ¶ 32. In that regard, we observe that the Supreme Court

recently refined the third-party consent exception in Georgia v. Randolph, 547 U.S. 103,

126 S. Ct. 1515 (2006).

¶43   In Randolph, the defendant’s wife contacted law enforcement regarding a

domestic dispute she had with Randolph. The wife informed the officers upon their

arrival that Randolph was a drug user and items of drug use were located in the house.

Randolph, who was present in the house at the time, denied his wife’s allegations and

unequivocally refused the officers’ request for his consent to search the house. The

officers then obtained the wife’s consent to search. During the search, the officers

observed and seized evidence of drug use. Upon being charged with possession of

cocaine, Randolph moved to suppress the evidence on the basis that his wife’s consent,

given over his express refusal to consent, rendered the searches unlawful. The trial court

denied the motion, the Court of Appeals of Georgia reversed the trial court, and the

Georgia Supreme Court affirmed. Randolph, 547 U.S. at 107-08 126 S. Ct. at 1519.

¶44   The United States Supreme Court granted certiorari to address the question of

“whether one occupant may give law enforcement effective consent to search shared

premises, as against a co-tenant who is present and states a refusal to permit the search.”

Randolph, 547 U.S. at 108, 126 S. Ct. at 1520. The Supreme Court first reiterated its

Matlock statement that “‘the consent of one who possesses common authority over

premises or effects is valid as against the absent, nonconsenting person with whom that

authority is shared.’” Randolph, 547 U.S. at 110, 126 S. Ct. at 1521 (quoting Matlock,


                                            24
415 U.S. at 170, 94 S. Ct. at 993) (emphasis added). After some discussion of the

underlying principles of co-tenancy, mutual authority over property or effects, and the

Fourth Amendment’s protection of the individual against intrusion by the government,

the Supreme Court held that “a warrantless search of a shared dwelling for evidence over

the express refusal of consent by a physically present resident cannot be justified as

reasonable as to him on the basis of consent given to the police by another resident.”

Randolph, 547 U.S. at 120, 126 S. Ct. at 1526.

¶45    The Supreme Court further clarified that

       if a potential defendant with self-interest in objecting is in fact at the door
       and objects, the co-tenant’s permission does not suffice for a reasonable
       search, whereas the potential objector, nearby but not invited to take part in
       the threshold colloquy, loses out. . . . So long as there is no evidence that
       the police have removed the potentially objecting tenant from the entrance
       for the sake of avoiding a possible objection, there is practical value in the
       simple clarity of complementary rules, one recognizing the co-tenant’s
       permission when there is no fellow occupant on hand, the other according
       dispositive weight to the fellow occupant’s contrary indication when he
       expresses it.

Randolph, 547 U.S. at 121-22, 126 S. Ct. at 1527.

 Here, the search of conversations by means of electronic monitoring and recording,

rather than the search of premises, is at issue. Each party to each conversation was

physically present at the time of the search and had an interest—that is, an interest in the

nature of a co-tenant in physical premises—in the conversation. Under the Randolph

rationale—which we expressly adopt vis-à-vis private face-to-face conversations—the

confidential informants’ consent to the electronic monitoring and recording of the

conversations could not override any objection expressed by the Defendants.



                                             25
Furthermore, because both parties to the conversations were present at the time the

searches were conducted, both parties must have the opportunity to object to the search.

As the Supreme Court observed, law enforcement may not avoid a refusal of consent by

removing a potentially objecting individual from the premises prior to requesting consent.

“A generalized interest in expedient law enforcement cannot, without more, justify a

warrantless search.” Randolph, 547 U.S. at 115, 126 S. Ct. at 1524, n. 5.

¶46    Similarly, here, the State cannot justify a search under the consent exception as a

result of the simple expedient of failing to inform the potential—and physically present—

objecting party that the search is being conducted. We conclude that the warrantless

searches of the conversations at issue here cannot be justified by the consent exception to

the warrant requirement.

                           2. Particularized Suspicion Standard

¶47    Alternatively, the State contends that, if we conclude the electronic monitoring

and recording of a face-to-face conversation constitutes a search, it should be subject to a

particularized suspicion standard rather than the Article II, Section 11 probable cause

requirement for the issuance of a search warrant. In essence, the argument is that the

State’s intrusion into the Defendants’ privacy expectations by the electronic monitoring

and recording of their conversations was minimal and, therefore, did not rise to a level of

requiring probable cause.

¶48    We observe at the outset that the State relies on 1993 Chevrolet Pickup and State

v. Hart, 2004 MT 51, 320 Mont. 154, 85 P.3d 1275, in support of applying a

particularized suspicion standard to justify the searches of the conversations in the


                                            26
present cases. Neither of the cited cases—one of which involved the search of garbage

placed in an alley and the other a canine sniff of the exterior of a vehicle—remotely

supports applying a particularized suspicion standard to justify a search occurring in an

individual’s home.    “In Bullock and Siegal, we validated the long-standing notion

throughout this country, but especially in Montana, that a person’s residence and his

homestead are secure from unwarranted government intrusion, be it by physical or

technological means.” Scheetz, 286 Mont. at 48, 950 P.2d at 726. In two of the searches

at issue here, the State intruded into the sanctity of the Defendants’ homes for the purpose

of performing those searches by technological means. We will not countenance such an

intrusion under a lesser standard than probable cause.

¶49    We turn, then, to the State’s argument that the particularized suspicion standard

should apply to the search of the conversation between Hamper and the confidential

informant which took place in the confidential informant’s vehicle. It first relies on 1993

Chevrolet Pickup in support of its argument, but that case is readily distinguishable.

¶50    In 1993 Chevrolet Pickup, law enforcement believed a suspect was operating an

illegal drug laboratory. After a several-month investigation of the suspect’s activities,

law enforcement officers conducted a warrantless “trash dive” on garbage cans located in

the alley behind the suspect’s residence and discovered items related to the manufacture

of methamphetamine. Based on the evidence found in the suspect’s trash bags, the

officers obtained a search warrant and the subsequent search of the suspect’s residence,

pickup truck and boat turned up additional drug-related evidence. The suspect moved to

suppress the evidence found during the warrant search, arguing the warrant was invalid


                                            27
because it was based on evidence obtained from an illegal search of his garbage. The

trial court denied the motion, determining that the suspect did not have a reasonable

expectation of privacy in his garbage. 1993 Chevrolet Pickup, ¶¶ 3-4.

¶51    On appeal, we addressed whether the warrantless search of a person’s garbage

violated the person’s rights under Article II, Sections 10 and 11 of the Montana

Constitution. We determined that, where a person has abandoned his or her garbage by

placing it at a curb or in an alley for collection, any continued expectation of privacy in

the garbage is not one society is willing to accept as reasonable. Thus, law enforcement’s

actions of removing the garbage bag and looking through it for evidence constituted

neither a seizure nor a search as contemplated by the Montana Constitution.          1993

Chevrolet Pickup, ¶ 17. Notwithstanding the absence of a seizure or a search, we placed

constraints on such law enforcement activities, including a requirement that law

enforcement have particularized suspicion that a crime is being committed to justify

looking through the garbage. 1993 Chevrolet Pickup, ¶¶ 19-20. Having concluded above

that the electronic monitoring and recording of Hamper’s conversation with the

confidential informant in the informant’s vehicle constituted a search, we need not

address 1993 Chevrolet Pickup further.

¶52    The State also relies on Hart in support of its argument that a particularized

suspicion standard should apply to justify the warrantless monitoring and recording of

face-to-face conversations with the consent of one participant in the conversation. Hart

involved a drug-detecting canine sniff of the exterior of a vehicle. We determined the

dog sniff of the exterior of a vehicle constituted a search, but that such a search may be


                                            28
justified by particularized suspicion of wrongdoing, rather than probable cause sufficient

for issuance of a search warrant. Hart, ¶ 20 (citing Tackitt, ¶ 29). Here, the State asserts

that, because the electronic monitoring and recording of a conversation is even less

intrusive than a dog sniff, particularized suspicion is a sufficient standard here. We

disagree.

¶53    In Tackitt, law enforcement officers used a drug-detecting canine to sniff the

exterior of the defendant’s vehicle parked outside his residence and the canine alerted on

the trunk of the vehicle, indicating the presence of drugs. Tackitt, ¶ 7. We relied on

Elison, ¶ 51, in concluding that the canine sniff constituted a search because Tackitt

maintained a reasonable expectation of privacy in the items stowed in his vehicle’s trunk.

Tackitt, ¶¶ 21-22. We then determined that, although warrantless searches generally are

per se unreasonable, the purpose and minimally intrusive nature of such a canine sniff

warranted an exception to the warrant requirement, but would “still require particularized

suspicion when the area or object subject to the canine sniff is already exposed to the

public.” Tackitt, ¶ 29. Here, however, the private face-to-face conversation in the

vehicle was not exposed to the public. Consequently, we decline to adopt a particularized

suspicion standard to justify the warrantless electronic monitoring and recording of a one-

on-one conversation occurring in a vehicle.

                                     III. Conclusion

¶54    For the above-stated reasons, we hold that the electronic monitoring and recording

of the Defendants’ conversations with the confidential informants, notwithstanding the

consent of the confidential informants, constituted searches subject to the warrant


                                              29
requirement of Article II, Section 11 of the Montana Constitution.        The electronic

monitoring and recording of those conversations without a warrant or the existence of an

established exception to the warrant requirement violated the Defendants’ rights under

Article II, Sections 10 and 11. As a result, we hold the District Court erred in denying

the Defendants’ motions to suppress evidence derived from the warrantless electronic

monitoring and recording of the three conversations at issue on the basis that the

activities at issue did not constitute searches.

¶55    Reversed and remanded for further proceedings consistent with this opinion.



                                            /S/ KARLA M. GRAY


We concur:

/S/ JAMES C. NELSON
/S/ PATRICIA COTTER



Justice W. William Leaphart, specially concurring.


¶56    I specially concur in the court’s conclusion that evidence obtained through

warrantless, consensual participant recording of a conversation in a home or automobile

is not admissible in court. Although the court ties its rationale to the private settings

(home and automobile) involved in these cases, I would not limit a Montana citizen’s

reasonable expectation of conversational privacy to “private settings.”




                                              30
¶57    In my view, Montanans do not have to anticipate that a conversation, no matter

what the setting, is being secretly recorded by agents of the state acting without benefit of

a search warrant. As Justice Harlan noted in his dissent in United States v. White, 401

U.S. 745, 91 S. Ct. 1122 (1971), “it is one thing to subject the average citizen to the risk

that participants in a conversation with him will subsequently divulge its contents to

another, but quite a different matter to foist upon him the risk that unknown third parties

may be simultaneously listening in.” 401 U.S. at 777, 91 S. Ct. at 1138. This Court

relied on this distinction in State v. Brackman, 178 Mont. 105, 115, 582 P.2d 1216, 1221

(1978), where we recognized that consensual participant monitoring of a conversation in

a shopping center parking lot violated Brackman’s expectations of privacy under the

Montana Constitution.     In State v. Solis, 214 Mont. 310, 693 P.2d 518 (1984), we

specifically noted the concern with electronic eavesdropping expressed during the

debates at the constitutional convention, Solis, 214 Mont. at 316-18, 693 P.2d at 521-22,

and concluded that, in “face to face encounters in a private setting, there is a reasonable

expectation that hidden monitoring is not taking place.” Solis, 214 Mont. at 318, 693

P.2d at 522. Brackman was overruled in State v. Brown, 232 Mont. 1, 8, 755 P.2d 1364,

1369 (1988). Although the Court now breathes life back into our decisions in Solis and

Brackman by overruling Brown, it does so in the limited context of “private settings,”

i.e., in a home or an automobile.

¶58    Article II, Section 11, like the Fourth Amendment, protects people not places.

State v. Bassett, 1999 MT 109, ¶ 36, 294 Mont. 327, ¶ 36, 982 P.2d 410, ¶ 36 (citing Katz

v. United States, 389 U.S. 347, 351, 88 S. Ct. 507, 511). This focus on the person rather


                                             31
than the place or setting is even more compelling in the context of Article II, Section 10,

which “is broader in the sense that it encompasses information and activities in addition

to places and persons.” State v. Nelson, 283 Mont. 231, 243, 941 P.2d 441, 449 (1997).

Article II, Section 10, provides that “[t]he right of individual privacy is essential to the

well-being of a free society and shall not be infringed without the showing of a

compelling state interest.” Although an individual’s expectation of privacy may be more

compelling in one setting (e.g., a home) than another, that is not to say that an individual

conversing in a more public setting has no expectation of privacy and must reasonably

anticipate the risk of warrantless consensual monitoring. As Justice Harlan observed in

White, warrantless consensual monitoring “undermine[s] that confidence and sense of

security in dealing with one another that is characteristic of individual relationships

between citizens in a free society.” White, 491 U.S. at 787, 91 S. Ct. at 1143 (Harlan

dissenting). A “free society” is precisely what Article 10, Section 10, was designed to

foster. This constitutional guarantee ensures that our citizens may continue to engage in

private discourse, free to speak with the uninhibited spontaneity that is characteristic of

our democratic society.     As is evident from the constitutional debates, warrantless

monitoring has a chilling effect on citizen discourse and thereby undermines the “well-

being of a free society.” See Montana Constitutional Convention Verbatim Transcript

Vol. V, pp. 1682-87; Mont. Const., art. X, § 10.

¶59    In my view, a society in which individuals conversing outside a private setting

such as their home must anticipate the risk of state instigated, warrantless monitoring is

not the “free society” envisioned by the framers of our Constitution.


                                            32
¶60    Accordingly, I would resurrect our Brackman holding in its entirety and recognize

an expectation of conversational privacy free from warrantless consensual monitoring, in

any setting, including, but not limited to, a public parking lot.

¶61    I also note that Justice Rice’s dissent castigates the Court for framing the issue too

broadly given that “the facts here do not involve situations where police did not have

particularized suspicion and probable cause.” ¶ 11. One wonders why, if the police had

probable cause, they did not simply apply for a warrant, as the constitution requires.

There is a theme throughout the dissent that someone who chooses to engage in discourse

about criminal endeavors, has no expectation of privacy.1 The examples and rationales

cited are all circuitous in that they assume the “risky” or illegal “nature” of the

conversation in question. An officer does not know that a call is obscene or that the

conversation relates to a drug sale until after the officer listens in or hears the tape of the

conversation. If the officer does have prior reason to believe that an individual has

already engaged in obscene calling or drug sales, then the officer has probable cause to

obtain a warrant. In the absence of probable cause, however, we should not let the ends


1
  Examples from the dissent: “without considering the nature and purpose [drug deal] of
the conversation.” ¶ 13; “A person simply cannot have the same expectation of privacy
when he knowingly exposes illegal drugs for the commercial purpose of selling them to a
non-confident as he does while engaged in private socializing with friends and family.”
¶ 19; “because society would not consider a privacy interest in a non-private commercial
drug transaction to be reasonable.” ¶ 23; “The very idea that one engaged in the
commercial sale of illegal drugs to a non-confidant must be given the ‘opportunity to
object’ before police can monitor the parties’ conversation is a flight into the fanciful,
perhaps the ludicrous.” ¶ 28 n.2; “There is not only no indication that the Declaration of
Rights was intended to be applied to such risky, non-private behavior, but the debates
demonstrate just the opposite.” ¶ 38.


                                              33
(the illegal nature of the call) justify the means (monitoring). This is tantamount to

concluding that someone who allegedly engages in theft has no Fourth Amendment

expectation of privacy and thus the police are free to search his house without a warrant.

¶62    The dissent endeavors to distinguish illegal commercial discourse from private

socializing; suggesting that warrantless consensual monitoring will only be allowed in

illegal commercial transactions. What if the transaction were not “commercial,” that the

defendant was delivering drugs free of charge.        Would the dissent’s constitutional

analysis suddenly transform, cloaking the defendant with an expectation of privacy.

¶63    The dissent believes that the Court has strayed from the facts of this case and has

stated the issues too broadly.    The Court’s societal approach is more than justified

however when one looks at the breadth of the dissent’s rationale. The dissent reasons

that “a conversation, unlike a home, is not a shared space.        Once the conversation

commences, i t becomes the individual property of each participant. . . .          Neither

participant can prevent the other (absent privilege) from sharing or repeating the

conversation because each has full control over it.” ¶ 25. Thus despite the dissent’s

protestations that those of us engaged in private conversations about legitimate matters

need not be concerned, in fact under the dissent’s reasoning, no one engaged in a

conversation, wherever the setting, whatever the purpose, has an expectation of privacy

since the other participant (with full control) can, consent to third-party monitoring or

recording. The dissent reasons that a person conversing in a private setting for non

commercial purposes, for example at a family Thanksgiving dinner, or even someone

engaging in illegal activity (e.g., smoking pot at a friend’s house) will have more of an


                                            34
expectation of privacy than the defendants here. What the dissent fails to recognize is

that, whatever the expectation of privacy is (be it heightened or diminished), it can

always be undermined by monitoring through the consent of the other party to the

conversation. In other words, consent of one party to a conversation will always trump

the expectation of the other.

¶64    The dissent’s reliance on our decision in State v. Brown, 232 Mont. 1, 755 P.2d

1364 (1988), and the United States Supreme Court’s decision in United States v. White,

401 U.S. 745 (1971), illustrate this point; that is, irrespective of the setting, any

expectation of privacy in a conversation dissolves in the face of consent by the other

party. The Supreme Court “has held that however strongly a defendant may trust an

apparent colleague, his expectations in this respect are not protected by the Fourth

Amendment when i t turns out that the colleague is a government agent regularly

communicating with the authorities.”      The Fourth Amendment does not protect “a

wrongdoer’s misplaced belief that a person to whom he voluntarily confides his

wrongdoing will not reveal it.” White, 401 U.S. at 749 (quoting Hoffa v. United States,

385 U.S. 293 (1966)).

¶65    Justice Cotter suggests that Justice Rice’s rationale would apply not just to illegal

commercial transactions, but to all commercial transactions. Although I agree, I think the

dissent’s rationale is even broader than Justice Cotter suggests.         It applies to all

conversations, commercial or otherwise. Under the dissent’s reliance on Brown2, as long


2
  “We now hold that warrantless consensual electronic monitoring of face-to-face
conversations by the use of body wire transmitting device, performed by law enforcement

                                            35
as one of the participants with “full control” consents, third-party recording or monitoring

simply is not a search under the constitution. It matters not whether the monitoring

occurs in the home or on main street USA. Law enforcement, without the necessity of

showing probable cause or obtaining a warrant, can use this tool at their whim.

¶66    Justice Rice is of the opinion that a society in which individuals feel that they can

speak freely with one another confident that the government cannot monitor the

conversation without a warrant would result in anarchy. He argues that “freedom means

the right to pursue one’s own life within the confines of the solemn principles upon

which the democracy was founded.” In my view, one of the most “solemn” of the

principles upon which our democracy flourishes is the Fourth Amendment’s warrant

requirement which protects citizens from unreasonable intrusion by the state.

¶67    Anarchy is the absence of any political authority; the theory that all forms of

government are oppressive and should be abolished. American Heritage Dictionary 3rd

Ed. Justice Rice’s characterization to the contrary, I am not advocating anarchy. Quite

the opposite; I’m arguing that our constitutional form of government, the Fourth

Amendment in particular, should be enforced-not abolished.

¶68    In this day and age of high-tech surveillance, warrantless monitoring of

conversations between individuals does not bode well for a free and democratic society.


                                                 /S/ W. WILLIAM LEAPHART


officers while pursing their official duties, does not violate the right to be free of
unreasonable searches and seizures nor the privacy section of the Montana Constitution.”
Brown, 232 Mont. at 8, 755 P.2d at 1369.

                                            36
Justice James C. Nelson joins the special concurrence of Justice Leaphart.

                                                  /S/ JAMES C. NELSON




Justice Brian Morris concurs and dissents.

¶69    I concur with the Court’s determination that Goetz and Hamper possessed a

reasonable expectation of privacy in their conversations that took place in their own

homes. I part ways with the Court’s conclusion, however, that Hamper similarly enjoyed

a reasonable expectation of privacy in his conversation with White that took place inside

White’s vehicle.

¶70    State v. Brown, 232 Mont. 1, 755 P.2d 1364 (1988), plainly controls our decision

on whether Hamper had a reasonable expectation of privacy in the conversation that took

place in White’s vehicle. This Court held that Brown had no reasonable expectation of

privacy in his conversation with an informant in “a vehicle parked in a bar parking lot.”

Brown, 232 Mont. at 3, 755 P.2d at 1366. We likewise should conclude that Hamper had

no reasonable expectation of privacy in his conversation with White in White’s vehicle as

there is no meaningful distinction between the facts at issue here and the facts at issue in

Brown.

¶71    This Court discards Brown, along with our seemingly contradictory holding in

State v. Solis, 214 Mont. 310, 320, 693 P.2d 518, 523 (1984), however, in light of their



                                             37
reliance on federal jurisprudence and their limited analysis and application of the

Montana Constitution. ¶ 24. The Solis court stated that “in face-to-face encounters in a

private setting, there is a reasonable expectation that hidden monitoring is not taking

place.” Solis, 214 Mont. at 318, 693 P.2d at 522. The Brown court countered, without

any attempt to distinguish Solis, that “there is no violation of Montana’s right to privacy,

or the prohibition against unreasonable searches and seizures, when law enforcement

officers pursing [sic] their official duties perform warrantless consensual electronic

monitoring of face-to-face conversations.” Brown, 232 Mont. at 11, 755 P.2d at 1371.

The Court now foregoes any attempt to reconcile the broad rule in Brown and the equally

broad rule, but contradictory rule in Solis, in favor of what it deems to be “more current

and consistent interpretations of Article II, Sections 10 and 11 of the Montana

Constitution.” ¶ 24.

¶72    The Court’s discarding of Brown represents an unnecessary departure from the

principle of stare decisis. We have held that precedent should be overruled only if it is

manifestly wrong. Beckman v. Butte-Silver Bow County, 2000 MT 112, ¶ 20, 299 Mont.

389, ¶ 20, 1 P.3d 348, ¶ 20. This Court squarely has affirmed the analysis in Brown on

several occasions, including State v. Staat, 251 Mont. 1, 7-8, 822 P.2d 643, 647 (1991),

and State v. Belgarde, 244 Mont. 500, 504, 798 P.2d 539, 542 (1990). Nowhere in these

decisions does the Court question the continuing vitality of Brown’s analysis.

¶73    I cannot agree under these circumstances that the result in Brown is so manifestly

wrong that it should be discarded entirely. The Court cites State v. Hardaway, 2001 MT




                                            38
252, ¶ 51, 307 Mont. 139, ¶ 51, 36 P.3d 900, ¶ 51, to justify its discarding of Brown and

Solis. ¶ 23. Hardaway, in turn, cites Solis with approval. Hardaway, ¶ 51.

¶74    For better, or worse, Solis and Brown provide our precedent on the very issue

before the Court--whether warrantless electronic monitoring and recording of a party’s

one-on-one conversations with a confidential informant violates the party’s reasonable

expectation of privacy.    Rather than discarding them to the rubbish heap, I would

reconcile the holdings in Solis and Brown by limiting them to the facts that were before

those courts. I would read Solis to hold that a person may have a reasonable expectation

of privacy in a conversation that takes place in a “small, enclosed office” that ostensibly

remains under the exclusive control of his confidant. Solis, 214 Mont. at 314, 693 P.2d at

520. Solis reasonably could have assumed that the pawnbroker had exclusive control

over his own “small, enclosed office.” By contrast, I would read Brown to hold that a

person may not have a reasonable expectation of privacy in a conversation that takes

place in a vehicle or motel that the person reasonably could not assume was under the

exclusive control of his confidant. Brown, 232 Mont. at 3, 755 P.2d at 1366. Both the

vehicle and the motel room at issue in Brown may have been subject to third-party

ownership and a variety of different users, any of whom could subject a conversation to

electronic monitoring.

¶75    I would conclude pursuant to our holding in Solis that Goetz and Hamper

possessed reasonable expectations of privacy in the conversations with the informants

that took place in their homes. Hamper and Goetz reasonably could have expected as

much privacy in their own homes as Solis could have expected in the private office of his


                                            39
confidant. Solis, 214 Mont. at 314, 693 P.2d at 520. I would conclude pursuant to our

holding in Brown, however, that Hamper lacked a reasonable expectation of privacy in

his conversation with White in White’s vehicle, as both Hamper’s and Brown’s

conversations took place under similar circumstances. White’s vehicle--like Brown’s--

was parked in a parking lot. Brown, 232 Mont. at 3, 755 P.2d at 1366. Furthermore, the

record does not indicate whether Hamper reasonably could be sure that his confidant

exclusively had control over the vehicle in which their conversation took place. In fact,

the record indicates that Hamper did not know the informant, and presumably he would

not know whether the informant owned or controlled the vehicle in which the

conversation took place.

¶76    Other courts likewise have distinguished a warrantless search of a person’s home

from a warrantless search of a person’s automobile.        The Supreme Court of West

Virginia recently held that warrantless consensual electronic monitoring of face-to-face

conversations in a defendant’s home represents an unconstitutional invasion of privacy.

The court overruled its earlier conflicting decision on the basis that the court had

“assumed, without discussion, that no difference existed between a person’s reasonable

expectations of privacy in his/her home, versus the privacy a person expects outside the

home.” State v. Mullens, 650 S.E.2d 169, 189 (W.Va. 2007). The court supported its

assertion with its earlier statement in State v. Peacher, 280 S.E.2d 559, 578 (W.Va.

1981), that “‘[a] person’s expectation of privacy in his automobile is less than that which

he would have in his home[.]’” Mullens, 650 S.E.2d at 189. The United States Supreme

Court similarly has stated that “one’s expectation of privacy in an automobile and of


                                            40
freedom in its operation are significantly different from the traditional expectation of

privacy and freedom in one’s residence.” United States v. Martinez-Fuerte, 428 U.S.

543, 561, 96 S. Ct. 3074, 3084-85 (1976).

¶77    For these reasons, I join the Court’s opinion with respect to its decision that

Hamper and Goetz possessed reasonable expectations of privacy in their conversations

with the informants that took place in their homes. For these same reasons, I dissent from

the Court’s opinion with respect to its decision that Hamper enjoyed a reasonable

expectation of privacy in his conversation with White that took place inside White’s

vehicle.

                                                 /S/ BRIAN MORRIS




                                            41
Justice Jim Rice, dissenting.

¶78    It would be a dubious service to the genuine liberties protected by the Fourth
       Amendment to make them bedfellows with spurious liberties improvised by
       farfetched analogies which would liken eavesdropping on a conversation,
       with the connivance of one of the parties, to an unreasonable search or
       seizure. We find no violation of the Fourth Amendment here.

On Lee v. United States, 343 U.S. 747, 754, 72 S. Ct. 967, 972 (1952).

¶79    The Court today makes the precise error with regard to the Montana Constitution’s

Declaration of Rights, which the United States Supreme Court warned against in deciding

the same issue under the Bill of Rights of the United States Constitution. The Court’s

error springs from an incorrect analytical approach to the issue, resulting in an

unnecessarily broad and sweeping decision not predicated on the specific facts of this

case. Indeed, the inattentiveness to the facts leads the Court to overlook the critical point

of the case, and the unfortunate result is the overruling of our long-standing precedent

and the distortion of the right to privacy.

¶80    Today the Court overrules the state and federal precedent we have long followed

and strongly re-endorsed, and upon which law enforcement in this state has relied for

twenty years. The Court justifies its decision to overturn this precedent by characterizing

our resolution in Solis as non-controlling and our decision in Brown as “merely

parallel[ing] federal jurisprudence . . . and fail[ing] to properly analyze the greater rights

guaranteed by Montana’s Constitution.” Opinion, ¶ 22. I disagree with this assessment.

¶81    First, while I agree that Solis is not “controlling precedent,” Opinion, ¶ 24, I

submit that the fact-grounded reasoning of the plurality opinion in Solis is precisely the

correct analysis to be employed, and that the Solis plurality reached the correct decision


                                              42
under that fact-based approach. However, the Court determines that because Solis is not

“controlling,” it need not be considered at all. Opinion, ¶¶ 18, 24.

¶82    Second, the Court’s contention that our decision in Brown failed to properly

analyze the greater rights guaranteed by the Montana Constitution, Opinion, ¶ 22, is

clearly without merit.      In Brown we recognized that “Montana’s Constitutional

protections have an existence which is separate from the Federal Constitutional

protections” and that it is necessary to “offer an independent analysis of the privacy and

search and seizure provisions of the Montana Constitution.” Brown, 232 Mont. at 9-10,

755 P.2d at 1370. Accordingly, we lengthened the analysis in Brown beyond the Fourth

Amendment, stating that “[t]he analysis . . . must go further because the framers of the

Montana Constitution specifically provided an additional protection with the right to

privacy provision.” Brown, 232 Mont. at 10, 755 P.2d at 1370. Thus, we did not, as the

Court spins, ignore the heightened privacy protections of our Montana Constitution in

Brown.

¶83    Critically, the Brown court concluded that, under the Montana Constitution, the

facts demonstrated that the defendant’s claim to an expectation of privacy was not one

society would deem reasonable, and that the government’s actions, which effectuated

only “the recording of [Brown’s] words,” were not excessively intrusive. Brown, 232

Mont. at 11, 755 P.2d at 1371. Under the facts of that case, the Court approved the

warrantless consensual electronic monitoring of a face-to-face conversation regarding a

drug deal. However, the Court today ignores our holding in Brown and overrules that




                                             43
case on the thin basis that Brown “merely paralleled federal jurisprudence on the subject .

. . .” Opinion, ¶ 22.

¶84    It is true that Brown relied upon the United State Supreme Court case of White, a

case which offered a very practical and common sense approach to the same issue we

face today, and we should be wary of abandoning the well established and practical White

decision by overruling Brown merely because Brown followed federal jurisprudence. In

White the High Court emphasized a twentieth century “doctrinal” Fourth Amendment

analysis, explaining the absence of a privacy interest in a consensually recorded drug

transaction with a stranger:

       Concededly a police agent who conceals his police connections may write
       down for official use his conversations with a defendant and testify
       concerning them, without a warrant authorizing his encounters with the
       defendant and without otherwise violating the latter’s Fourth Amendment
       rights. Hoffa v. United States, 385 U.S., at 300-03. For constitutional
       purposes, no different result is required if the agent instead of immediately
       reporting and transcribing his conversations with defendant, either (1)
       simultaneously records them with electronic equipment which he is
       carrying on his person, Lopez v. United States, supra; (2) or carries radio
       equipment which simultaneously transmits the conversations either to
       recording equipment located elsewhere or to other agents monitoring the
       transmitting frequency. On Lee v. United States, supra. If the conduct and
       revelations of an agent operating without electronic equipment do not
       invade the defendant’s constitutionally justifiable expectations of privacy,
       neither does a simultaneous recording of the same conversations made by
       the agent or by others from transmissions received from the agent to whom
       the defendant is talking and whose trustworthiness the defendant
       necessarily risks.

White, 401 U.S. at 751, 91 S. Ct. at 1125-26 (emphasis added). The Brown court noted

that, while White was a four justice plurality opinion, seventeen years had passed since

the decision, the Supreme Court had since endorsed the holding in U.S. v. Caceres, 440



                                            44
U.S. 741, 99 S. Ct. 1465 (1979), and it had since been applied in the federal circuits.

Brown, 232 Mont. at 8-9, 755 P.2d at 1369-70. Thus, our Court adopted White’s strong,

practical reasoning and we should not discard it now.

¶85    Moreover, the Court ignores the fact that Brown has been specifically and

repeatedly reaffirmed by this Court. In fact, in Belgarde, when we again entertained an

argument that warrantless consensual monitoring violated the Montana Constitution’s

privacy provisions, we noted our decision in Brown, and then took the unusual step of

holding—emphatically—that “[w]e refuse to reverse this rule.” Belgarde, 244 Mont. at

504, 798 P.2d at 542 (emphasis added). The Court’s departure from stare decisis here is

demonstratively weak and unsupported. With one fell swoop, the Court today overturns

a longstanding and strongly applied line of authority with little concern for the

consequences.

¶86    Having overruled Brown and dismissed Solis entirely, the Court then flits to

another analysis in order to “examine the issue before us anew, applying more current

and consistent interpretations of Article II, Sections 10 and 11 of the Montana

Constitution.” Opinion, ¶ 24. This “analysis” is one which wholly disregards the facts,

generalizes the issue on appeal, and renders broad, sweeping conclusions under the guise

of “more current and consistent interpretations” of the Montana Constitution. I submit

that there could be nothing more “current and consistent” than the interpretation we have

repeatedly applied for the past twenty years.

¶87    After setting forth briefly the facts in the background section of the Opinion, ¶¶ 4-

8, the Court barely mentions them again during the remainder of the Opinion. An


                                            45
explanation for this detachment from the particulars may be that the Court, from the

beginning, appears to have been thinking about broader or different issues than those

actually raised here, as evidenced by the questions the Court asked the State during oral

argument:

      Q. It’s the State’s contention that there’s no need for particularized
      suspicion or probable cause. In fact, as I understand it, the State doesn’t
      even believe that there is any necessity that the cops believe that a crime
      was, is, or is about to be committed. They can run somebody with a body
      wire into somebody’s home at the cop’s discretion.

      A. Because there is no search as this Court held in Brown –

      Q. Well, isn’t that true?

      A. Well, I think, I think your – the question, with all respect, is phrased too
      broadly.

      Q. Well, why is it phrased too broadly? If, if this is completely
      discretionary with the cops, they can send someone with a body wire into
      someone’s home to gather evidence. They can send somebody into a
      person’s home just to snoop. They can send somebody into a home to
      gather information that might be used in a future prosecution or no
      prosecution at all. It’s completely discretionary with the police. Correct?

      A. No.

State’s counsel was correct.      These questions were indeed phrased too broadly,

demanding answers from counsel for scenarios not at issue.

¶88   The facts of this case do not involve the exercise of “complete discretion” by

police to wire someone “just to snoop” or “to gather information that might be used” or

not used at all. The facts here do not involve situations where police did not have

particularized suspicion and probable cause. Even before wiring the informants, police

had probable cause to believe that both defendants had already committed the crime of


                                            46
criminal distribution of dangerous drugs. Authority to wire aside, the police could have

arrested the defendants because they had already committed a crime.1

¶89    The facts are critical, and this case should be decided on its facts. As the Court

recites, “whether a person has knowingly exposed something to the public and,

consequently, surrendered his or her privacy protections [is determined] by looking at the

particular facts of the case.” Opinion, ¶ 29. See State v. Dunn, 2007 MT 296, ¶ 13, 340

Mont. 31, ¶ 13, 172 P.3d 110, ¶ 13 (explaining that when “ascertaining if a person has a

legitimate expectation of privacy, we look to the circumstances . . . .”); Scheetz, 286

Mont. at 48, 950 P.2d at 726 (stating that we look to “various factors”); State v. Siegal,

281 Mont. 250, 273-74, 934 P.2d 176, 190 (1997) (detailing the extensive measures taken

by the defendant to ensure his privacy).

¶90    Although the Court gives “lip service” to the necessity of analyzing the facts, it

largely fails to do so. For example, paragraphs 30 and 37 contain the critical holdings

that the Defendants held an expectation of privacy that society accepts as reasonable.

However, the Court neglects to mention the central factual issue of this case:         the

consensual electronic monitoring of a drug deal by police.          Instead, and without

considering the nature or purpose of the conversations, the Court issues the sweeping

proposition that there is an expectation of privacy in “face-to-face conversations” held in


1
 Pursuant to § 45-9-101(1), MCA, a person commits the offense of criminal distribution
of dangerous drugs by, inter alia, “offer[ing] to sell, barter, exchange, or give away any
dangerous drug[.]” (Emphasis added.) The defendants violated this statute by arranging
the sale transactions with the informants, who reported the “offer” to police prior to the
monitoring. An arrest could have been made without any monitoring. Of course, the
police wisely sought additional evidence to bolster their case.

                                            47
“private settings.” Opinion, ¶ 30. This conclusion, disconnected from the facts, will even

prohibit a participant in the conversation from testifying about what the Defendant said

or did, unless a warrant is first obtained. Not even the Defendants are asking for such a

broad holding—but that is a consequence of leaving the facts behind. The facts of this

case should form the basis of the analysis for the critical legal question before us, and I

thus turn to the facts, beginning with those related to the expectation of privacy and the

reasonableness of that expectation.

¶91    This was a commercial transaction. In each of the two cases before us, the seller,

for the purpose of making a financial profit, offered and then sold a product to a buyer.

But for the seller’s financial motive, and the buyer’s assurance of payment, these parties

would not have met at all. It was the business deal, and only the business deal, which

brought them together. Goetz was selling methamphetamine—Hamper, marijuana.

¶92    As in the typical commercial transaction, the sellers here offered their product to

members of the public—they intentionally exposed and sold their product to customers

who were non-confidants. The length of each transaction is reflective of its impersonal

and commercial nature as each lasted only moments—similar to other retail purchases.

These meetings were not social occasions between friends or family. The exchange of

product and cash was made and the parties immediately went their own way, because the

only purpose of their meeting—the sale—was completed. Thus, in these transactions, the

defendants first “knowingly exposed” their business by offering to sell and then exposed

their product during the actual exchange to someone who was not a confidant to them.

See Scheetz, 286 Mont. at 53, 950 P.2d at 726-27 (explaining that “[w]hat a person


                                            48
knowingly exposes to the public is not protected, but what an individual seeks to preserve

as private, even in an area accessible to the public, may be constitutionally protected.”

(internal quotations omitted)).

¶93    The place of the transaction is also a relevant fact, though not necessarily

determinative. See Siegal, 281 Mont. at 260, 934 P.2d at 181 (stating that what a person

knowingly exposes “even in his own home or office” is not considered private). Goetz

invited Trusler, described by the District Court as a “mere visitor,” into his home on

Main Street and there conducted the brief sales transaction. Hamper met Ms. White first

in a parking lot on Main Street, where he got into her car for the brief conversation and

sale. For the second sale, the District Court found that White was likewise a “mere

visitor” in Hamper’s home where the brief sales exchange occurred.

¶94    The Court’s analysis wholly ignores the specifics of these circumstances and it is

clear that the Court’s decision is significantly disconnected from the factual predicate. In

fact, this disconnect leads the Court to restate the issue on appeal in a generic form as:

“whether society is willing to recognize an individual’s subjective expectation that a one-

on-one conversation conducted in a private setting is not being surreptitiously

electronically monitored and recorded.” Opinion, ¶ 31. Accordingly, the Court only

considers whether there exists a reasonable expectation of privacy in “a personal

conversation held in a private setting[.]” Opinion, ¶ 31. This statement, and others in the

opinion, is so broad that it would apply as readily to governmental recording of a

conversation among friends or relatives socially gathered around the living room, as to

the facts of this case. Indeed, who would disagree that society reasonably expects the


                                            49
government to not record “conversations held in a private setting” such as the confines of

one’s home during a family Thanksgiving dinner? I certainly would not disagree—but

those are not the facts here. The expectation of privacy in a personal family dinner

setting is far different than the expectation of privacy in a commercial transaction where a

product is sold to a non-confidant in a brief encounter. Although remarkably different,

the Court’s imprecise analysis treats them as if they are identical—as if the Court is

powerless to distinguish between these very different factual scenarios.

¶95    The law, however, does make such distinctions. Commercial transactions made

with the public are not the same as social conversations among friends in the living room.

Criminal enterprises are not the same as family Thanksgiving dinners. We should recall

what Chief Justice Earl Warren wrote about the sale of illegal drugs out of a home. He

too realized that these were “commercial” transactions which alter the privacy

expectation:

       The fact that the undercover agent entered petitioner’s home does not
       compel a different conclusion. Without question, the home is accorded the
       full range of Fourth Amendment protections. See Amos v. United States,
       255 U.S. 313 (1921); Harris v. United States, 331 U.S. 145, 151, n. 15
       (1947). But when, as here, the home is converted into a commercial center
       to which outsiders are invited f o r purposes of transacting unlawful
       business, that business is entitled to no greater sanctity than if it were
       carried on in a store, a garage, a car, or on the street. A government
       agent, in the same manner as a private person, may accept an invitation to
       do business and may enter upon the premises for the very purposes
       contemplated by the occupant.

Lewis v. United States, 385 U.S. 206, 211, 87 S. Ct. 424, 427 (1966) (emphasis added).

Thus, it is not merely the place, but the circumstances and character of a meeting—i.e.,

all the facts—which are critical to the assessment of the expectation of privacy. We


                                            50
should not endow criminal enterprises with a blanket expectation of privacy just because

they are conducted within a home or within a vehicle. Indeed, a jurist no less concerned

about individual rights than Justice William Brennan was very clear about the privacy

claims of those engaged in the activities of the defendants here:

       The Fourth Amendment protects against governmental intrusion upon “the
       sanctity of a man’s home and the privacies of life.” Boyd v. United States,
       116 U.S. 616, 630. However, the occupant can break the seal of sanctity
       and waive his right to privacy in the premises. Plainly he does this to the
       extent that he opens his home to the transaction of business and invites
       anyone willing to enter to come in to trade with him.

Lewis, 385 U.S. at 213, 87 S. Ct. at 428 (J. Brennan, concurring).

¶96    The public and commercial nature of the criminal enterprise at issue here—the

sale of illegal drugs to strangers—separates this case from other kinds of crimes, even

drug-related, and further illustrates the necessity of a close factual analysis. For instance,

a person joining others at a friend’s house to smoke pot, though an illegal act, would have

a different privacy expectation than a person who undertakes the risk of meeting with a

member of the public to consummate a drug transaction.               The dynamics of these

situations are clearly different, and it is the different dynamics which instruct the analysis

under the first two prongs of the unreasonable search and seizure test—(1) actual

expectation of privacy and (2) society’s willingness to accept the expectation as

objectively reasonable. A person simply cannot have the same expectation of privacy

when he knowingly exposes illegal drugs for the commercial purpose of selling them to a

non-confidant as he does while engaged in private socializing with friends and family.

Indeed, as shown below, the Defendants here expressed as much.



                                             51
¶97   Consistent with its approach of over-generalizing, the Court attempts to

summarize the statements of the delegates to the 1972 Montana Constitutional

Convention in a manner which appears to provide support for its holding, and concludes

that the Defendants had a reasonable expectation of privacy because “Montanans

continue to cherish the privacy guaranteed them by Montana’s Constitution.” Opinion,

¶ 35. I certainly do not dispute this general conclusion, and do not dispute the general

idea that the delegates to the constitutional convention held privacy in high regard.

However, the Court considers only some of the delegates words, and ignores other

specifically applicable words altogether, thereby covering up the reality that the

delegates’ primary concern was over electronic surveillance and eavesdropping

undertaken by the government without the consent of any party, about which Delegate

Campbell’s indication that such activity “was really not a need and such activity was not

taking place at this time” can be understood, as well as the delegates’ actual expressions

about the factual scenario at issue here. Montana Constitutional Convention, Verbatim

Transcript, March 7, 1972, p. 1682. Delegate Campbell further amplified:

      I feel that with “oral communications” you are not excluding the legitimate
      law enforcement people, who, with the consent of one party, the person
      who is being threatened by phone calls and things like this, to act on behalf
      of the victim. The privacy of that individual certainly could be waived with
      his or her consent, and there’s certainly no privacy toward the obscene
      caller.

Transcript, p. 1685. And Delegate Dahood added:

              Yes, let me answer that question. First of all, this does not in any
      way relate to the obscene phone call situation, nor does it relate to the
      ability of the telephone company to make traces. The logic and reason is
      this: all personal rights, constitutional or otherwise, may be waived. Lady


                                           52
       A is receiving the obscene phone call. She waives her right and grants the
       telephone company the right to intercept that communication. The
       individual that’s making the call does not have the right of privacy with
       respect to violating the law and making the obscene phone calls, so as a
       consequence, we are not interfering with anyone’s rights . . . .

Transcript, p. 1686.

¶98    To be sure, the delegates, as quoted in Siegal, 281 Mont. at 276-77, 934 P.2d at

192, condemned “wiretaps,” “eavesdropping,” “electronic surveillance” and other forms

of nonconsensual monitoring, yet at the same time spoke approvingly of a party

consenting to the monitoring of a telephonic conversation wherein the other party had,

under the facts, waived the right to privacy in the communication. The case before us

illustrates a similar scenario—consent by one party and facts illustrating no reasonable

expectation of privacy on part of the other in the transaction. The delegates clearly

distinguished between these two different scenarios, but the Court does not. Neither does

the Court acknowledge the delegates’ specific views in this regard.

¶99    Consequently, the Court finds a privacy expectation in what the delegates clearly

stated was a non-private situation. The Court does not explain how a privacy interest

springs forth from a non-private commercial transaction. In paragraph 35, the Court

appears to distinguish between the risk that a conversation will be repeated and the risk

that the same conversation will be consensually electronically monitored by government

agents. However, if this is the Court’s distinction, it is without a constitutional difference

because society would not consider a privacy interest in a non-private commercial drug

transaction to be reasonable. Indeed, our constitutional convention delegates did not, and

neither did some of the greatest legal minds of our time, as quoted herein. Accordingly, I


                                             53
would join them and conclude that no “search” took place.               See Hamilton, ¶ 17

(explaining that where no objectively reasonable expectation of privacy exists a search

does not occur).

¶100 However, even assuming arguendo that a search did occur, the Court’s analysis of

the “nature of the State’s intrusion” again further ignores the facts of the present case and

mischaracterizes the role of consent in our search and seizure jurisprudence.           Most

notably, while the Court overrules Brown on the basis that it “merely paralleled federal

jurisprudence,” in its discussion of “consent” the Court opts to “use some federal Fourth

Amendment analysis in addressing issues under the Montana Constitution” and relies on

the Supreme Court case of Georgia v. Randolph. Opinion, ¶ 42. The Court’s reliance on

federal jurisprudence is inconsistent at best and an unfortunate consequence is the

twisting of the holding in Randolph to fit the issue at hand.

¶101 Randolph involved the search of a home despite one of the co-occupant’s express

refusal to consent to the search. The United States Supreme Court concluded that the

refusal of one occupant to consent trumps the consent of a co-occupant and the police

may not search the shared quarters. Randolph, 547 U.S. at 120, 126 S. Ct. at 1526. The

Randolph situation cannot fairly be likened to the instant case. As the Court correctly

deduces, the item searched here is the conversation.            Opinion, ¶ 45.   However, a

conversation, unlike a home, is not a shared space. Once the conversation commences, it

becomes the individual property of each participant. See Brown, 232 Mont at 10, 755

P.2d at 1370 (stating that “both participants [have] an equal interest in the conversation . .

. .”).   Neither participant can prevent the other (absent privilege) from sharing or


                                             54
repeating the conversation because each has full control over it. A conversation is not the

same as a dwelling space and, accordingly, consent of both conversationalists is not

required in order to monitor the conversation.

¶102 However, by concluding that both parties to an electronically monitored

conversation must consent to the monitoring, the Court fails to acknowledge the true

distinction at work here: that consensual monitoring is different than “eavesdropping”—

the monitoring of a conversation by the government without the consent of any party.

The failure to honor the informant’s consent lumps consensual monitoring with

eavesdropping for all constitutional purposes, because the same requirements are

imposed for either, even though they are, according to longstanding jurisprudence, clearly

constitutionally distinct. In sum, the Court renders the party’s “consent” null, giving it no

effect whatsoever. “[T]here is a substantial distinction between ‘[revelations] to the

Government by a party to conversations with the defendant’ and eavesdropping on

conversations without the knowledge or consent of either party to it.” United States v.

Karo, 468 U.S. 705, 716 n.4, 104 S. Ct. 3296, 3304 n.4 (1984). (Bracket in original.)

We explain this in Brown: “It is important to stress that this holding does not open the

floodgates to create an Orwellian society and that the individual is not left without

protections against inappropriate electronic eavesdropping.” Brown, 232 Mont. at 11,

755 P.2d at 1371.

¶103 The Court’s conclusion also ignores the High Court’s guidance that “[t]he constant

element in assessing Fourth Amendment reasonableness in the consent cases . . . is the

great significance given to widely shared social expectations[.]” Randolph, 547 US. at


                                             55
111, 126 S. Ct. at 1521 (emphasis added). The widely shared social expectation, as this

Court accepts in paragraph 35, is that each person assumes the risk that a participant to

the conversation may turn around and repeat the conversation. More importantly, we

share the social expectation that we assume a person is who he purports to be. See

Brown, 232 Mont at 11, 755 P.2d at 1371 (explaining that “mistaken trust” is not a

defense). However, the Court leaves these social expectations behind and forces the

Randolph rationale onto a highly distinguishable situation.

¶104 Even assuming that the Randolph rationale is appropriately used here, the Court

ignores two critical points of that decision: (1) neither defendant “refused” consent here,

as in Randolph, and (2) the Randolph Court expressly stated that the police need not

“take affirmative steps to find a potentially objecting co-tenant before acting on the

permission they [have] already received.” Randolph, 547 U.S. at 122, 126 S. Ct. at 1527.

The Court today reads into Randolph the requirement that the police give each person

present an “opportunity to object to the search.” Opinion, ¶ 45.2 However, the Supreme

Court expressly refused to require police to take this type of affirmative action, stating:

“There is no ready reason to believe that efforts to invite a refusal would make a

difference in many cases, whereas every co-tenant consent case would turn into a test

about the adequacy of the police’s efforts to consult with a potential objector.”

Randolph, 547 U.S. at 122, 126 S. Ct. at 1527-28. The Court conveniently ignores these



2
 The very idea that one engaged in the commercial sale of illegal drugs to a non-confidant
must be given the “opportunity to object” before police can monitor the parties’
conversation is a flight into the fanciful, perhaps the ludicrous.

                                            56
portions of the Randolph decision—perhaps this is what the Court means by saying it will

“use some federal Fourth Amendment analysis . . . .” Opinion, ¶ 42 (emphasis added).

¶105 Moreover, by likening the instant case to Randolph the Court ends its analysis of

the nature of the state’s intrusion and fails to consider other pertinent details. First and

foremost, the recording did not produce any evidence beyond what the informant herself

could have relayed. This fact led the District Court to conclude that the government

action here was “not excessively intrusive.” The facts clearly distinguish the monitoring

here from the “sense enhancing” technologies of the type we addressed in Siegal, which

we noted could be used to “surreptitiously monitor the heat signatures generated by

activities conducted within the confines of [Montanans’] private homes and enclosed

structures for the purpose of drawing inferences about the legality of such activities.”

Siegal, 281 Mont. at 274, 934 P.2d at 190. No such capture of private, unexposed

information about the defendants was accomplished here. Nothing was recorded that the

defendants did not consciously state, and which the informants could not relate as having

heard firsthand.

¶106 It could be argued that consensual monitoring enhances the senses of police

because officers can hear a conversation which they otherwise could not. However, this

distinction is not one of constitutional dimension, because it relates only to the mode by

which the information is received, not the content of that information. Whether the

informant testifies, or the officer testifies with the tape, the evidentiary potential is the

same. Thus, it is clear that defendants’ constitutional privacy claim really boils down to

trial strategy:    they do not want the daunting task of fighting against the pesky


                                             57
truthfulness of their very own, recorded words. However, as well explained by Justice

Harlan, writing for the United States Supreme Court in Lopez, there is no constitutional

right in the expectation that a defendant’s own words will not be surreptitiously recorded:

       Stripped to its essentials, petitioner’s argument amounts to saying that he
       has a constitutional right to rely on possible flaws in the agent’s memory, or
       to challenge the agent’s credibility without being beset by corroborating
       evidence that is not susceptible of impeachment. For no other argument
       can justify excluding an accurate version of a conversation that the agent
       could testify to from memory. We think the risk that petitioner took in
       offering a bribe to Davis fairly included the risk that the offer would be
       accurately reproduced in court, whether by faultless memory or mechanical
       recording.

Lopez v. United States, 373 U.S. 427, 439, 83 S. Ct. 1381, 1388 (1963) (emphasis added).

¶107 It is true that Justice Harlan later parted ways with the United States Supreme

Court on the issue of warrantless consensual monitoring in White. His dissent in White

often serves as fodder for arguments criticizing the practice, and, indeed, this Court

quoted it in State v. Brackman, 178 Mont. 105, 115, 582 P.2d 1216, 1221 (1978),

overruled, Brown, 232 Mont. at 8, 755 P.2d at 1369. Given that citation, and further, that

Justice Harlan’s concurrence in Katz, 389 U.S. at 361, 88 S. Ct. at 516, is generally

regarded as the source of our Court’s privacy jurisprudence, his approach in White to the

issue before us is worth noting. In his White dissent, Justice Harlan gave the following

test or construct for analyzing this technological issue:

       This question must, in my view, be answered by assessing the nature of a
       particular practice and the likely extent of its impact on the individual’s
       sense of security balanced against the utility of the conduct as a technique
       of law enforcement.

White, 401 U.S. at 786, 91 S. Ct. at 1143 (J. Harlan, dissenting).



                                             58
¶108 Applying Justice Harlan’s construct to the facts of this case yields interesting

results. First, the “nature of the particular practice,” as discussed above, is not intrusive,

as the monitoring here captured nothing more than the informant could also testify about,

thus reducing defendants’ privacy claim to nothing more than a wish to be tried without

the jury hearing a recording of their own words. Secondly, what is the “likely extent of

its impact on the individual’s sense of security”? Of course, the “extent” of the impact is

likewise reduced by the limited information obtained by the monitoring, but this question

is more fully answered by other facts from the record, which are most illustrative. As

Goetz stated while selling drugs to Trusler:

     [T]he real deal is with this sh**, they are all over. The Feds are f***ing
     everywhere in this town. The DTF, the FBI, there’s reason to be super-
     ultra-f***ing-freaked!
¶109 I would suggest that the “likely extent of the impact” of consensual monitoring

upon the “sense of security” of people commercially marketing illegal drugs to the public

in an environment of active law enforcement is, respectfully, very minimal. This activity

is a highly risky venture, and, indeed, one engaging in it truly has good reason to be

“freaked” because, consistent with Goetz’s knowledge of the risk, law enforcement is

engaged.   Thus, the likely extent of the impact of consensual monitoring upon the

defendants’ “sense of security,” with or without a warrant, is not reasonably significant.

¶110 Lastly, Justice Harlan’s construct requires a balancing of these first two factors

against the “utility of the conduct as a technique of law enforcement.” On this point, few

would disagree that, as a technology, this tool is of great utility to law enforcement. In a

case involving a wired informant, we acknowledged that “[t]he use of informants has



                                               59
long been recognized as an allowable tool of police investigation.” State v. Reavley,

2003 MT 298, ¶ 36, 318 Mont. 150, ¶ 36, 79 P.3d 270, ¶ 36. This point was further

acknowledged in the Court’s questioning of State’s counsel during oral argument in this

case:

        Counsel: What I am suggesting is that the heightened standards of
        particularized suspicion that the government would be burdened with if
        particularized suspicion were imposed absent this Court finding a search
        would really jeopardize our ability to use informants effectively and would
        basically give people a license to engage in criminal businesses in their
        homes. That’s what I’m suggesting.

        Justice: Counsel, let me ask a broader question. I think all of us have
        become accustomed to the notion of, through television and the movies and
        books about police conduct, police investigation, . . . the use of criminal
        informants, confidential informants and the use of body wires. But often
        times we see [in] those, that the defendants are bad guys, they’re mafia,
        they’re organized crime, there’s murders involved. Do we really need to
        allow this technology to come into play, allow this intrusion, when we’re
        talking about a fifty dollar pot buy?

        Counsel: Well, I can see where people would disagree about the
        government doing that, but the fact of the matter is that this involves the
        criminal sale of dangerous drugs that the people’s representatives have
        determined to be illegal. And I don’t think the Court should get into
        determining whether one interest is stronger, whether you’re dealing with
        Mr. Goetz involving methamphetamine or Mr. Hamper involving
        marijuana. [Emphasis added.]

¶111 Truly, it is a different world today, not only in terms of technological advances,

but also in the expectation of the use of technology. I would submit, as the questioning

italicized above likewise indicates, that our citizens, especially young people in today’s

society who have been raised in the age of Law and Order and CSI, would think it

unusual that a drug dealer would have a reasonable expectation that his conversations

during a drug sale to a non-confidant were not being consensually monitored. The drug


                                            60
dealer may have a subjective expectation, but it is not an expectation that our society

would deem reasonable.

¶112 Moreover, monitoring provides protection for the informant, who risks physical

harm to work with police, and provides for accurate recording and preservation of the

evidence of the transaction. Thus, for purposes of Justice Harlan’s construct, the utility

of this technology is very high in the furtherance of the state’s compelling state interest in

“enforc[ing] its criminal laws for the benefit and protection” of the citizens. State ex rel

Zander v. Dist. Ct., 180 Mont. 548, 556, 591 P.2d 656, 660 (1979). The weighing of

Justice Harlan’s factors therefore results in a conclusion that the utility of the “particular

practice” here clearly outweighs the impact upon the defendant’s sense of security.

                                        Conclusion

¶113 This case has little to do with Montanans continuing to “cherish the privacy” of

their homes, Opinion, ¶ 35, and even less about “one-on-one conversation[s] conducted

in a private setting,” Opinion, ¶ 31 (emphasis added), simply because, in view of the

facts, the setting here should not be considered private. A proper focus on the facts

reveals that the defendants were engaged in commercial transactions with non-confidants,

and we have been careful to explain that our privacy holdings do not necessarily apply to

conduct engaged in “for commercial purposes.” Gryczan v. State, 283 Mont. 433, 455-

56, 942 P.2d 112, 126 (1997).

¶114 Rather, this case is about avoiding the truth—the defendants’ raising of a privacy

claim to keep the truth, that is, the recording of their own words, from the jury and

thereby gaining a tactical advantage by escaping the strong evidence of their crimes.


                                             61
They want this result despite the fact they are informed of the active police involvement

to the point of being “super ultra freaked out” about local police presence and nonetheless

assumed the high risk of exposing their trade and their wares through multiple contacts

with non-confidants.    Their actions were not consistent with the desire for privacy.

Indeed, I believe it is untenable for the Court to conclude that society would find

reasonable the privacy claims against the consensual monitoring of such actions. The

District Court rightly concluded that society would not find this connived claim

reasonable. There is not only no indication that the Declaration of Rights was intended to

be applied to such risky, non-private behavior, but the debates demonstrate just the

opposite. The Court’s conclusion to the contrary results, in my view, to the cheapening

of our “genuine liberties,” about which the United States Supreme Court clearly warned.

On Lee, 343 U.S. at 754, 72 S. Ct. at 971. Our right of privacy has been hijacked by

those engaging in activities which the right was clearly not meant to protect, and has thus

been devalued—becoming the new refuge of meth dealers selling to the public by means

they well knew risked law enforcement involvement. The delegates to the Constitutional

Convention did not countenance such a distortion of the right they found “essential to the

well-being of a free society.”

¶115 And I would not, either. I dissent.

¶116 In response to the concurrences by Justice Cotter and Justice Leaphart, I

appreciate that Justice Cotter’s concurrence at least recognizes the commercial nature of

the facts, something the Court’s opinion does not do. However, I must disagree with her

suggestion, made also by Justice Leaphart’s concurrence, that the analysis herein “is


                                            62
intended to apply only to those transactions that are criminal in nature.” J. Cotter,

concurrence ¶ 125. As indicated by the discussion in paragraph 96 herein, and the

example therein—that those gathering to smoke pot together, though a criminal act,

would nonetheless have a different expectation than those engaged in the actions in this

case—the criminal nature of the transaction does not control the outcome. As the Court

recognizes in paragraph 29, the law requires that the expectation of privacy be

determined by “looking at the particular facts of the case.” That is precisely what this

dissent advocates, without regard to the legality of those facts.     It bears repeating,

however, as recognized by the esteemed jurists quoted herein, that factual considerations,

such as opening one’s house for commercial transactions, inevitably impacts the privacy

analysis. Neither Justice Cotter nor Justice Leaphart has any answer to the collective

wisdom expressed by these jurists on these issues.

¶117 I also disagree with Justice Cotter’s statement that the analysis would “gut any

expectation of privacy one might reasonably have in his commercial conversation[.]”

J. Cotter, concurrence ¶ 125. Again, we should be careful about making broad statements

disconnected from the facts and the law. In addition to the commercial nature of the

transaction, there are many additional facts, varying in each case, which our law requires

to be considered. For purposes of brevity, no doubt, Justice Cotter’s concurrence does

not consider the additional facts about this transaction. However, the facts are critical

under our law. For example, is the expectation of privacy in a commercial transaction

which takes place at a crowded garage sale the same as one consummated in a closed

office? Unless we are going to decide cases without regard to the “particular facts of the


                                           63
case,” these factual distinctions should matter.       Indeed, the law requires that we

determine whether a claimed expectation of privacy is one society believes to be

reasonable. The only way we can do so is by considering how society views the facts of

the matter. If we are properly applying the law to the facts, then some commercial

transactions would be viewed by society as private, and others would not. Our duty is to

decide one case at a time, based upon the particular facts.

¶118 Justice Leaphart’s concurrence advocates that agents of the state should not

monitor any conversation without a warrant, “no matter what the setting,” even those

conversations which occur “outside a private setting.” J. Leaphart, concurrence ¶ 57, 59.

Under this approach, all conversations, wherever and however conducted, would be

blanketed with a privacy right. Courts would no longer need to consider the “particular

facts of the case.” This may be what the author desires, but is categorically not a

principle of American law. No jurisprudential authority can be cited for it. Although the

concurrence cites Justice Harlan’s dissent in White, Justice Harlan was clearly not

advocating for the extreme position taken by the concurrence, asserted to be necessary for

a “free society.” J. Leaphart, concurrence ¶ 58.

¶119 Such notions of a “free society” are not consistent with the free society established

by the constitutional history of this country and state. As explained herein, this dissent

joins the position taken by the U.S. Supreme Court on electronic monitoring under the

federal constitution. This Court likewise interpreted the Montana Constitution for the

past twenty years and, more importantly, the delegates of the 1972 Montana

Constitutional Convention took the position of this dissent. Further, and which should


                                             64
give the Court pause, the high courts of our sister states, consistent with federal authority,

have repeatedly reached the conclusion advocated by this dissent when interpreting their

state constitutions. See Hammond v. State, 354 So. 2d 280, 292-93 (Ala. Crim. App.

1977); Smithey v. State, 602 S.W.2d 676, 679 (Ark. 1980); People v. Phillips, 711 P.2d

423, 437 (Cal. 1985); People v. Velasquez, 641 P.2d 943, 949 (Colo. 1982); State v.

Grullon, 562 A.2d 481, 489 (Conn. 1989); Morningstar v. State, 428 So. 2d 220, 221 n.1

(Fla. 1982), cert. denied, 464 U.S. 821 (1983); Green v. State, 299 S.E.2d 544, 546 (Ga.

1983); State v. Lester, 649 P.2d 346, 350-51 (Haw. 1982); People v. Richardson, 328

N.E.2d 260, 264 (Ill. 1975); Lawhorn v. State, 452 N.E.2d 915, 918 (Ind. 1983); Carrier

v. Commw., 607 S.W.2d 115, 117 (Ky. App. 1980); State v. Reeves, 427 So. 2d 403, 410

(La. 1983); Lee v. State, 489 So. 2d 1382, 1386 (Miss. 1986); People v. Collins, 475

N.W.2d 684, 698 (Mich. 1991); State v. Engleman, 653 S.W.2d 198, 199 (Mo. 1983);

State v. Kilgus, 519 A.2d 231, 240-41 (N.H. 1986); State v. Levan, 388 S.E.2d 429, 438

(N.C. 1990); State v. Geraldo, 429 N.E.2d 141, 145-46 (Ohio 1981); Commw. v.

Blystone, 549 A.2d 81, 87-88 (Pa. 1988); State v. Ahmadjian, 438 A.2d 1070, 1081-82

(R.I. 1981); Clariday v. State, 552 S.W.2d 759, 768-69 (Tenn. Crim. App. 1976); State v.

Boone, 581 P.2d 571, 573-74 (Utah 1978); Blackburn v. State, 290 S.E.2d 22, 32 (W. Va.

1982).     Still further, the American Bar Association Criminal Justice, Electronic

Surveillance of Private Communications Standard 2-5.1(a), states as follows:

         A law enforcement officer should be permitted to intercept the contents of a
         private communication with the consent of one of the parties to the
         communication without a court order, provided that the officer intercepts
         and uses the communication in the proper performance of the officer’s
         official duties.


                                             65
¶120 These authorities and sources make clear that Justice Leaphart’s “free society”

theory runs counter to our nation and state’s constitutional principles as enunciated in

countless cases. Indeed, the concurrence’s theory is more akin to traditional anarchist

thought than our constitutional history: “[A]narchism is based upon the idea of the

sovereign individual, the belief that individual conscience and the pursuit of self-interest

should not be constrained by any public body or collective authority.”             Andrew

Heywood, Key Concepts in Politics, 46, (MacMillan Press 2000). Though we all desire

privacy, our system was not formed upon, nor has ever endorsed, an absolute privacy

right premised upon the sovereign individual which would permit a limitless pursuit of

self-interest. However good it may sound in theory, doing “whatever one wants” without

government interference is not a free society. It is anarchy. Such thinking would not

have allowed American free society to survive for over two hundred years. Under our

constitutions, freedom means the right to pursue one’s own life within the confines of the

solemn principles upon which the democracy was founded.

¶121 Upon the collective judgment of the U.S. Supreme Court, the delegates to the 1972

Montana Constitutional Convention, the justices of the Montana Supreme Court for the

past twenty years, and the high courts of our sister states, I would affirm the District

Court.



                                                        /S/ JIM RICE




                                            66
Justice John Warner dissents.

¶122 I emphatically agree with the dissent of Justice Rice. The only real world result of

the Court’s decision today will be to increase the use of a perpetrator’s home for all types

of criminal transactions.

¶123 For the sake of safety, law enforcement might opt to continue equipping officers

and citizen informants with electronic transmitting devices when they undertake the

dangerous task of securing evidence against drug dealers, white-slavers and other

offenders, who naturally decline to conduct their flagitious business out in the open. It is

possible that such recordings could be used in redirect examination. U.S. v. Burns, 432

F.3d 856, 860 (8th Cir. 2005). And, in the event a criminal defendant chooses to testify

and contradicts the testimony of a State’s witness to a criminal transaction, a recording of

what actually happened might come in handy for impeachment purposes. See e.g. U.S. v.

Leon, 468 U.S. 897, 910, 104 S. Ct. 3405, 3414 (1984); Walder v. U.S., 347 U.S. 62, 65,

74 S. Ct. 354, 356 (1954); Harris v. New York, 401 U.S. 222, 226, 91 S. Ct. 643, 646

(1971).


                                                 /S/ JOHN WARNER




Justice Patricia O. Cotter concurs.

¶124 The Dissent, which stands for the proposition that there is no expectation of

privacy in a commercial transaction where a product is sold to a non-confidant (Dissent,




                                            67
¶ 94), has surface appeal on a first read. However, in my judgment, the analysis is

problematic, wherever on the spectrum of application it might fall.

¶125 While the Dissent complains that the Court’s decision is unnecessarily broad and

sweeping, so too is its own reach. If the Dissent’s rationale is intended to apply equally

to the criminal and the law-abiding alike—which I submit, it must—then it stands for the

proposition that virtually any commercial transaction may be surreptitiously recorded

without a warrant and with only one party’s consent, with the resulting recording being

admissible in evidence against the speaker. It would, in essence, gut any expectation of

privacy one might reasonably have in his commercial conversation, regardless of the

lawfulness of the transaction. If, on the other hand, the analysis is intended to apply to

only those transactions that are criminal in nature, as is repeatedly suggested throughout

the Dissent (i.e., Dissent, ¶ 109, addressing the impact of such monitoring upon “people

commercially marketing illegal drugs to the public . . . in a highly risky venture”;

Dissent, ¶ 114, the Declaration of Rights was not intended “to be applied to such risky

non-private behavior,” etc.), then it runs afoul of our duty to treat all persons the same

before the law, without distinction for criminal/non-criminal behavior. See Opinion,

¶ 32. Respectfully, either result is unacceptable.

¶126 It bears repeating that the Court is not imposing an outright ban on electronic

monitoring of conversations with the consent of only one participant. All we are saying

is that there should be sufficient probable cause that a criminal enterprise is about to

occur to support the issuance of a warrant allowing such monitoring. In my view, this is

a far preferable alternative than an expansive rule which would permit the introduction


                                             68
into evidence of surreptitious non-consensual recordings conducted in virtually any and

every commercial setting. I therefore concur.


                                                 /S/ PATRICIA COTTER



Justice James C. Nelson joins in the Concurrence of Justice Patricia O. Cotter.



                                                 /S/ JAMES C. NELSON




                                            69